Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 1 ofEx178
                                                                    C
                                                                       PageID #: 492



   did_number
        2018779494
        2018792100
        2018792109
        2018792309
        2016767119
        2016767122
        2012929189
        2016767126
        2016767128
        2016767130
        2013082895
        2013082901
        2013454945
        2016308846
        2016767112
        2016767141
        2017731981
        2017731986
        2017759081
        2017759086
        2017759097
        2017759137
        2017759186
        2013315989
        2012929528
        2014623679
        2015820585
        2015820547
        2015820540
        2015820511
        2015820526
        2012663029
        2013082929
        2013553450
        2029002019
        2029002021
        2029002025
        2029002054
        2029002064
        2029002069
        2029002093
        2029002099
        2029002105
        2029002128
        2029002150
        2029002199
        2023181787
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 2 of 178 PageID #: 493



       2023181795
       2028947612
       2028947679
       2029002178
       2028947785
       2028947737
       2028947645
       2028947587
       2028947633
       2028947759
       2027345012
       2027345414
       2027509874
       2034568658
       2035338126
       2033189002
       2033189070
       2033189071
       2038968028
       2032901934
       2032921583
       2037179121
       2037179122
       2037179123
       2037179125
       2037179130
       2037179133
       2037179168
       2037179176
       2037179136
       2037179159
       2037179139
       2037179167
       2037179141
       2037179142
       2036359295
       2036337264
       2036939963
       2036358855
       2034561569
       2036338362
       2039026370
       2038726753
       2038726791
       2039026344
       2039026339
       2038726794
       2033091691
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 3 of 178 PageID #: 494



       2034082781
       2034082790
       2048083308
       2048083313
       2048083415
       2048083433
       2048083434
       2048083439
       2048083461
       2048083492
       2048083502
       2048083506
       2048083547
       2048083554
       2048186416
       2048186087
       2048184557
       2048184704
       2055082769
       2055613265
       2055613827
       2053783809
       2052892255
       2057513730
       2057513731
       2057513733
       2057513734
       2057513736
       2057513737
       2057513738
       2058578488
       2057723777
       2058288740
       2058288393
       2057513740
       2057513741
       2057513742
       2057513743
       2053013089
       2053013068
       2053013090
       2053013062
       2055094955
       2053013065
       2057513744
       2057513745
       2055844795
       2055844913
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 4 of 178 PageID #: 495



       2053363873
       2055844922
       2057093070
       2053017465
       2053017459
       2053017524
       2053017430
       2055375895
       2055375904
       2055375906
       2062091030
       2062091331
       2065047644
       2063379095
       2063379096
       2063379097
       2063379098
       2063379100
       2063379101
       2063379102
       2063381532
       2063379741
       2063379164
       2063379104
       2063379105
       2063379106
       2063379107
       2063379108
       2063379109
       2063379110
       2064015147
       2068870857
       2064600439
       2068870650
       2064015268
       2068879114
       2063373712
       2063373174
       2064205867
       2064205869
       2064205893
       2076293503
       2076293591
       2073852392
       2073852393
       2073852604
       2073852605
       2072182003
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 5 of 178 PageID #: 496



       2072182109
       2072088070
       2072088075
       2073197241
       2074065339
       2074065363
       2074700642
       2073135984
       2073135986
       2073302384
       2075732367
       2075790054
       2076140181
       2076890995
       2073833780
       2072049456
       2073833669
       2072049453
       2073524831
       2074017818
       2074017794
       2073833731
       2077071912
       2077427412
       2077427466
       2085422011
       2083660728
       2083660735
       2082544782
       2084257902
       2084257903
       2084257904
       2084257905
       2084257907
       2087219252
       2087219251
       2087219246
       2084257908
       2084257909
       2084942057
       2085382259
       2085383001
       2087219267
       2087219262
       2087219266
       2087219255
       2087219254
       2087219258
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 6 of 178 PageID #: 497



       2087219261
       2087219268
       2087219257
       2087219265
       2085383010
       2085383012
       2085163009
       2082058487
       2082409473
       2082409324
       2085163933
       2082714875
       2082714883
       2082714884
       2082714914
       2082714571
       2082714576
       2082714579
       2096821148
       2096822013
       2096822065
       2096901026
       2096901106
       2096901143
       2092264953
       2092276980
       2092326286
       2092333048
       2092428503
       2095638247
       2095638248
       2095638249
       2095638251
       2095638252
       2095638253
       2095638254
       2095638255
       2095638628
       2092703623
       2095638258
       2095638259
       2095638260
       2095638261
       2095638262
       2095638264
       2092192981
       2092193008
       2092192588
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 7 of 178 PageID #: 498



       2093166751
       2092369956
       2092555873
       2092555883
       2104696628
       2104697517
       2104698501
       2104698528
       2104698534
       2104698560
       2109661594
       2108164704
       2109661667
       2104059666
       2104059876
       2104056111
       2104635952
       2105281629
       2106420756
       2135500336
       2133781015
       2133781125
       2133499280
       2132598247
       2133499281
       2133499282
       2132463554
       2132463569
       2132043925
       2132772226
       2132772236
       2132772317
       2132773454
       2132773463
       2132773493
       2132773559
       2132773574
       2132776822
       2132052960
       2132052526
       2132052629
       2132052616
       2132052691
       2132977658
       2132601739
       2132601786
       2132601792
       2132978853
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 8 of 178 PageID #: 499



       2142715651
       2149749375
       2142715660
       2143604544
       2147406839
       2143604554
       2158595184
       2158595185
       2159440192
       2159440235
       2157987583
       2153233551
       2157987586
       2157987598
       2157987605
       2157987608
       2157987617
       2155524580
       2155524581
       2155524582
       2155524586
       2155524587
       2155524588
       2155524590
       2155524591
       2155524592
       2155524593
       2155524594
       2155524595
       2154025111
       2157032100
       2153259413
       2153304555
       2155442111
       2165530554
       2165530557
       2165621018
       2165530560
       2165530562
       2165530565
       2165530566
       2165530567
       2165530568
       2165530569
       2167620267
       2167653637
       2167653744
       2167653780
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 9 of 178 PageID #: 500



       2167653924
       2167653931
       2168009991
       2168009995
       2168106367
       2168108235
       2168108261
       2162906973
       2162300567
       2162905058
       2162904985
       2162907509
       2162904924
       2162904969
       2162326521
       2162503812
       2162509952
       2173214594
       2175314389
       2172810031
       2172810032
       2172810041
       2172810059
       2172810064
       2172810110
       2175314778
       2172100108
       2176002030
       2176002030
       2172810172
       2172100621
       2172100623
       2174818177
       2174818183
       2179701020
       2175312442
       2175314383
       2175314392
       2176706007
       2176706009
       2179873260
       2179873261
       2179873262
       2179873263
       2179873264
       2179873265
       2179873266
       2179873464
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 10 of 178 PageID #:
                                    501


     2179873268
     2179873269
     2179873270
     2172108207
     2172108191
     2179873271
     2179873272
     2172078017
     2172034793
     2172034576
     2172074217
     2172074253
     2172074221
     2172074232
     2172074233
     2172074270
     2172882306
     2172882419
     2172882423
     2183167878
     2183167879
     2183167879
     2182824895
     2183953040
     2182086829
     2182086842
     2182086845
     2182286043
     2182288842
     2182288837
     2182921962
     2182771468
     2182771223
     2182151282
     2182921974
     2183198911
     2183198859
     2183198902
     2183045546
     2183198897
     2183198889
     2183198907
     2183198881
     2183198675
     2183198767
     2183198770
     2192062556
     2192062567
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 11 of 178 PageID #:
                                    502


     2192033472
     2192033731
     2192033814
     2192061077
     2192061447
     2192061724
     2192061959
     2192062105
     2192062126
     2192062129
     2192062216
     2193009781
     2192062205
     2192062207
     2193001742
     2193008353
     2196156576
     2196156597
     2196156617
     2193518627
     2196156595
     2193518875
     2196156464
     2196156465
     2202001571
     2202001627
     2202001528
     2202002486
     2202226494
     2202013914
     2202013984
     2202707698
     2202226420
     2202030141
     2202030142
     2202030143
     2232018924
     2232018927
     2232018948
     2232018921
     2232018931
     2232018911
     2232018307
     2232018434
     2232018448
     2243180398
     2248880167
     2243018275
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 12 of 178 PageID #:
                                    503


     2242129413
     2242027018
     2242027019
     2242027308
     2242032366
     2242032547
     2242032752
     2242032841
     2242140644
     2242140653
     2242144983
     2242150476
     2242257527
     2242257538
     2242150864
     2242151366
     2242250748
     2242250960
     2242386141
     2242386878
     2242468839
     2242468890
     2242468907
     2242386335
     2242386355
     2242386338
     2244085581
     2244148553
     2244148564
     2252867717
     2253068081
     2252246555
     2252248437
     2252280075
     2252280602
     2252280618
     2252280656
     2252280911
     2252552798
     2252552827
     2252553816
     2252835228
     2257259967
     2257259970
     2257259975
     2258009125
     2258009126
     2258009127
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 13 of 178 PageID #:
                                    504


     2258009129
     2258009130
     2252307685
     2252307629
     2252307735
     2252307620
     2252179451
     2252179476
     2252179438
     2252179402
     2252179528
     2252305059
     2252308206
     2252308270
     2262108705
     2262108739
     2262108741
     2262108753
     2262108758
     2262108771
     2262108773
     2262108781
     2262108788
     2262108704
     2262868301
     2264550629
     2264550776
     2264584367
     2264998140
     2262108690
     2262108770
     2264068610
     2282333522
     2282333540
     2282333548
     2282333569
     2282333579
     2282333607
     2282333609
     2282333631
     2282363868
     2282363995
     2282541012
     2282541012
     2282541204
     2282541223
     2282541254
     2289009060
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 14 of 178 PageID #:
                                    505


     2289009033
     2289009061
     2289009062
     2289009063
     2289009065
     2287070217
     2287070218
     2287070219
     2287070220
     2287070221
     2287070222
     2287070223
     2287070224
     2287070580
     2287070226
     2287070227
     2287070228
     2287070229
     2287070230
     2287070231
     2282855603
     2283003515
     2286048239
     2286048346
     2285915602
     2286048127
     2289008999
     2289012819
     2282268030
     2295849592
     2292235115
     2292235121
     2292235127
     2293529286
     2293453053
     2299997917
     2299997918
     2299997950
     2299997951
     2299997124
     2299997130
     2299997952
     2299997954
     2299997955
     2299997956
     2299997957
     2299997958
     2293944674
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 15 of 178 PageID #:
                                    506


     2292802972
     2295898722
     2292878973
     2292878951
     2295161136
     2292878979
     2292792988
     2292802970
     2292802973
     2316424651
     2316424670
     2316424671
     2315332166
     2315332167
     2315332168
     2315332169
     2315332174
     2315332326
     2315332455
     2313838189
     2313838085
     2313838177
     2313838187
     2313838189
     2315987680
     2314977058
     2312162715
     2312162716
     2312162083
     2312162717
     2312162718
     2312162719
     2312511976
     2312517086
     2312511784
     2312511961
     2312517466
     2312511893
     2312517092
     2312445030
     2312664244
     2312664628
     2314036267
     2314036327
     2314036432
     2342240094
     2342240095
     2342240096
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 16 of 178 PageID #:
                                    507


     2342240101
     2342240102
     2342240103
     2342240106
     2342240107
     2342240108
     2342240109
     2342240110
     2342302097
     2342302994
     2342304307
     2342301969
     2342304138
     2342303859
     2342304151
     2342304153
     2342175917
     2342185788
     2342186800
     2363617038
     2363617039
     2363617040
     2366025255
     2366009341
     2363622044
     2363614551
     2363614549
     2395806496
     2393142315
     2393142379
     2396741710
     2396741735
     2394312747
     2394312775
     2394312778
     2396662794
     2396662795
     2396662796
     2396662797
     2396662798
     2392599479
     2392599480
     2392352259
     2392352260
     2392352261
     2392352262
     2392352263
     2392352264
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 17 of 178 PageID #:
                                    508


     2392352265
     2392352267
     2392352268
     2392352269
     2392323003
     2392323004
     2392323005
     2392323007
     2392323015
     2392323018
     2392352270
     2392300013
     2392304490
     2392323023
     2392323024
     2392323014
     2392352271
     2392352272
     2393479089
     2393479884
     2393479083
     2393609037
     2393609068
     2392323000
     2393479105
     2392356277
     2392356285
     2392356365
     2404792602
     2405301314
     2404792601
     2404855847
     2405423879
     2405426746
     2402390858
     2402548085
     2402548353
     2402548386
     2403690488
     2403690534
     2408425456
     2403913520
     2403913522
     2403913524
     2402037899
     2402037947
     2402037957
     2402038086
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 18 of 178 PageID #:
                                    509


     2402038138
     2402038209
     2402038219
     2402038364
     2402038681
     2402065057
     2402240825
     2402495724
     2402573029
     2402573650
     2402190450
     2402190484
     2402190503
     2402190501
     2402190491
     2402615983
     2402615955
     2402190345
     2402190348
     2402615743
     2402615984
     2402615254
     2402615258
     2402615795
     2483081008
     2483081201
     2486171952
     2486171953
     2486212955
     2486212960
     2486212961
     2486212973
     2486212983
     2486212984
     2486212986
     2486212989
     2486212993
     2486213001
     2483096773
     2482976988
     2483096634
     2483010314
     2483081947
     2483096873
     2483081783
     2488265959
     2488598788
     2488598726
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 19 of 178 PageID #:
                                    510


     2488265840
     2488265841
     2488265863
     2494935712
     2494935713
     2494935701
     2495016546
     2495025425
     2494935693
     2492005794
     2519295116
     2519295117
     2519295125
     2519295131
     2515171595
     2515171721
     2513024740
     2513024743
     2513024747
     2513024748
     2513024749
     2513024681
     2513024751
     2513024750
     2513024758
     2513024759
     2513024761
     2513024762
     2512503972
     2512503965
     2512503971
     2512503922
     2512503952
     2513024763
     2513024764
     2513178769
     2513178732
     2513178598
     2513178490
     2512571006
     2512571693
     2512504983
     2512504985
     2512558371
     2526535199
     2526310596
     2526310599
     2526310600
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 20 of 178 PageID #:
                                    511


     2527721457
     2527721457
     2526310197
     2525000482
     2524294605
     2524294606
     2522162850
     2524294607
     2524294608
     2524294609
     2524294610
     2522285419
     2522285432
     2522285466
     2522285587
     2522387868
     2522510240
     2522510256
     2524777451
     2522219025
     2522621106
     2522621486
     2522621487
     2522621488
     2522626632
     2522626595
     2522626628
     2522626430
     2522626487
     2522626599
     2523973875
     2523973876
     2523973866
     2523973916
     2523973931
     2522626579
     2528889570
     2522216083
     2522421379
     2522421642
     2532031667
     2533360359
     2532659281
     2532439579
     2532655608
     2532486802
     2532486804
     2532486806
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 21 of 178 PageID #:
                                    512


     2533001526
     2532430460
     2532430776
     2532430789
     2532654171
     2532654213
     2532654371
     2532654394
     2532654523
     2532654569
     2533004005
     2533003991
     2532857244
     2533003660
     2533004112
     2535277988
     2537991819
     2536492999
     2535277878
     2535277898
     2535277908
     2543008942
     2542551103
     2542551198
     2542561482
     2542561206
     2543552894
     2543742005
     2543827335
     2564192898
     2562033632
     2562085331
     2562292744
     2562292792
     2562292806
     2562293395
     2567700662
     2562400995
     2562487065
     2562487098
     2562487124
     2562489439
     2567700685
     2567700704
     2567700683
     2567700690
     2567700678
     2567700672
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 22 of 178 PageID #:
                                    513


     2567700676
     2562489462
     2562512157
     2562089265
     2563678701
     2563645667
     2563429865
     2563678832
     2564494266
     2563678718
     2564494261
     2563429997
     2563645275
     2563678509
     2602012247
     2602012276
     2602012297
     2602012406
     2602012447
     2602012500
     2602012535
     2602020379
     2602020397
     2602020398
     2602962258
     2602020428
     2602020430
     2602332644
     2603274293
     2602368871
     2602368935
     2603013715
     2602368961
     2602368906
     2602368953
     2602368922
     2602045536
     2602046369
     2602046372
     2626187081
     2622008158
     2622977568
     2622977570
     2622978944
     2622978952
     2622978954
     2622988837
     2622988844
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 23 of 178 PageID #:
                                    514


     2622988846
     2622988847
     2622791878
     2622791207
     2622791892
     2622791869
     2622791224
     2622791932
     2622988849
     2622988855
     2622988857
     2622988859
     2622988862
     2622053720
     2623948930
     2623948642
     2623948645
     2623948671
     2678510339
     2673693612
     2673693613
     2673693614
     2673693615
     2673693617
     2673693618
     2677035373
     2673697190
     2678638658
     2673699611
     2673693620
     2673693621
     2673693622
     2673693623
     2673693625
     2673693626
     2674359696
     2673666599
     2673825280
     2674359652
     2674359443
     2674359477
     2674359920
     2674818470
     2674818471
     2674818478
     2692249184
     2695589002
     2695589013
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 24 of 178 PageID #:
                                    515


     2695589024
     2695589026
     2695589027
     2695589029
     2697750107
     2695589050
     2695589054
     2695589065
     2697270704
     2692341273
     2692184084
     2692371508
     2692186804
     2692186865
     2692186863
     2692186832
     2692186790
     2692186794
     2692186782
     2692184416
     2692184417
     2692186525
     2703923260
     2704952201
     2704952636
     2704952863
     2704952878
     2704952879
     2704952881
     2704952886
     2704952914
     2704952970
     2705946685
     2705946687
     2702125803
     2702125689
     2702251362
     2702251430
     2702251392
     2702251445
     2702251398
     2702251446
     2702494688
     2702494669
     2702136924
     2702494702
     2702494691
     2702494676
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 25 of 178 PageID #:
                                    516


     2702251352
     2702494660
     2702494707
     2702494399
     2702494424
     2702494455
     2722951167
     2722951147
     2722072513
     2722072523
     2722072457
     2722005916
     2722005919
     2722005860
     2722822281
     2722825814
     2722822151
     2722825834
     2722034344
     2722034630
     2722190520
     2769914182
     2769914365
     2762580532
     2765242749
     2762996797
     2764551309
     2765246052
     2765246059
     2765246061
     2762079224
     2762079475
     2762079475
     2762079607
     2762079645
     2762079832
     2763986496
     2763986497
     2763986498
     2763986499
     2763986501
     2763986504
     2763986505
     2762997413
     2765303502
     2766776973
     2763986656
     2764004594
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 26 of 178 PageID #:
                                    517


     2765315779
     2768858637
     2765218336
     2765665844
     2768858811
     2766828641
     2763986507
     2763986508
     2763986509
     2763986510
     2763986511
     2763986512
     2763986513
     2762182632
     2762183920
     2762183962
     2762183953
     2762218548
     2762218559
     2762182675
     2762182577
     2762218568
     2762218541
     2762182550
     2762446378
     2762446379
     2762446407
     2793210278
     2793210279
     2793210280
     2793210288
     2793210284
     2793210285
     2793210286
     2793218252
     2793210548
     2793218534
     2793210289
     2793210290
     2793210291
     2793210293
     2793210294
     2793210295
     2794444182
     2794444132
     2794444374
     2797777139
     2793338531
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 27 of 178 PageID #:
                                    518


     2793338541
     2793338542
     2793338570
     2818161861
     2817096384
     2816127500
     2816126999
     2812153924
     2815022666
     2816125999
     2817567698
     2815034217
     2892039267
     2892039283
     2892039287
     2892039308
     2892039312
     2892039316
     2892039320
     2892039328
     2892039332
     2892039336
     2892039340
     2892039344
     2892039348
     2892713173
     2892714372
     2892361939
     2892170285
     2892039280
     2892039308
     2892039331
     3016666526
     3016666532
     3016666535
     3018330335
     3019719493
     3012428168
     3012455643
     3012458533
     3013072994
     3012348683
     3012348786
     3012348823
     3029348767
     3029182373
     3029071083
     3029071086
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 28 of 178 PageID #:
                                    519


     3029071295
     3029071302
     3023522968
     3022461328
     3026961997
     3029071083
     3029071296
     3022461328
     3026961139
     3026961140
     3026961997
     3023031510
     3023031511
     3023031512
     3023031513
     3023031514
     3023089015
     3022312642
     3023089024
     3023031515
     3023033702
     3023036223
     3023037770
     3023031517
     3023031518
     3023031519
     3023031520
     3023031521
     3023031522
     3022029116
     3022400866
     3022401329
     3022197814
     3022197830
     3022197863
     3034793299
     3042093202
     3042093228
     3044350726
     3044350796
     3044350800
     3044350815
     3044350815
     3042093261
     3044350799
     3044350815
     3042200737
     3042234299
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 29 of 178 PageID #:
                                    520


     3042234697
     3042238611
     3042238613
     3042238614
     3045084667
     3042238619
     3042780137
     3043060869
     3043062390
     3043068050
     3043555108
     3042027882
     3046930302
     3042454770
     3042454797
     3042454449
     3042454518
     3042454560
     3052035297
     3052035420
     3055872047
     3056469841
     3059179190
     3058307194
     3056469861
     3069941708
     3069941713
     3069941718
     3069941733
     3069941736
     3069941739
     3069941758
     3069941760
     3069941766
     3069941768
     3069941769
     3069941773
     3069943520
     3064005387
     3073920060
     3073920075
     3073920168
     3072753276
     3072753342
     3072759853
     3072010426
     3072010574
     3072013774
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 30 of 178 PageID #:
                                    521


     3072019823
     3072028442
     3072028448
     3072409256
     3072549257
     3072549483
     3072270380
     3072270396
     3072270398
     3072270387
     3072270383
     3072270377
     3072270393
     3072270390
     3072270385
     3072270375
     3072270389
     3072270394
     3072270391
     3072270388
     3072270369
     3072270374
     3072270386
     3072270395
     3072270384
     3072270373
     3072549509
     3072549527
     3072549558
     3072549592
     3072549595
     3072982630
     3072982634
     3072150478
     3072982492
     3072982638
     3072982636
     3072887291
     3072887265
     3072887258
     3072489774
     3072489801
     3072489884
     3085364613
     3085366381
     3088324812
     3082217985
     3082213523
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 31 of 178 PageID #:
                                    522


     3082213526
     3089467764
     3085364542
     3085364563
     3082213514
     3082213545
     3083650585
     3088887026
     3088887049
     3088887065
     3088885003
     3088888956
     3088884157
     3088884158
     3088884160
     3088884162
     3088884163
     3088884165
     3082108347
     3082170124
     3082170419
     3082170396
     3088888945
     3088888955
     3088880166
     3082255575
     3088884143
     3082294851
     3088886996
     3088880178
     3088880181
     3095853655
     3093060024
     3093969322
     3093969323
     3093969335
     3093969336
     3093969337
     3093969338
     3093969340
     3093969341
     3093969343
     3093969344
     3093969346
     3093969347
     3093969348
     3093969349
     3092434477
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 32 of 178 PageID #:
                                    523


     3092202502
     3092202713
     3092202545
     3092202653
     3092202892
     3093053985
     3092202365
     3092434369
     3092202639
     3092202823
     3092046550
     3103560461
     3106681373
     3107476025
     3109291611
     3106905488
     3124297696
     3124088171
     3128008961
     3128008962
     3128008963
     3128008964
     3128008965
     3128008966
     3128008967
     3124872675
     3124872767
     3124872792
     3125856039
     3126250831
     3126259232
     3126903604
     3127245073
     3127247022
     3127548550
     3127638161
     3125005842
     3125005932
     3125005823
     3125005891
     3127638168
     3127670419
     3125003799
     3123194297
     3125005561
     3128153207
     3128153247
     3128153573
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 33 of 178 PageID #:
                                    524


     3132094787
     3132640075
     3132640119
     3132640140
     3132640186
     3133343137
     3133070058
     3133070060
     3133070176
     3132640206
     3132640207
     3132640208
     3133799751
     3133568605
     3133799950
     3134268674
     3132515976
     3133562990
     3138554827
     3138554808
     3135185677
     3138554786
     3138554818
     3133063596
     3133063697
     3133511934
     3146668290
     3146668335
     3146668478
     3146668657
     3146668852
     3146668855
     3146668881
     3144498287
     3144498291
     3144499934
     3146668881
     3146261772
     3146261773
     3146261774
     3146261780
     3146261782
     3146261784
     3145263041
     3143806518
     3144398435
     3145977762
     3145977688
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 34 of 178 PageID #:
                                    525


     3145977767
     3145977755
     3145977534
     3145977543
     3145977566
     3159281743
     3157755976
     3155338126
     3152585092
     3152289375
     3152585022
     3152289377
     3152289378
     3152289380
     3152289381
     3152289383
     3152289384
     3152035651
     3152038887
     3152150004
     3152167985
     3152171926
     3152175092
     3152175148
     3152175250
     3152175837
     3152263597
     3152263767
     3152289410
     3152321835
     3152321831
     3152585313
     3153055874
     3152849653
     3152849675
     3152849671
     3152849658
     3153849565
     3156098857
     3156098858
     3156098927
     3162212724
     3162212745
     3162628750
     3164482384
     3164482434
     3164485832
     3164487849
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 35 of 178 PageID #:
                                    526


     3164489321
     3166656175
     3166656175
     3162212742
     3164480517
     3164482538
     3162234502
     3162234503
     3167471258
     3167471259
     3167471260
     3167471264
     3167471265
     3167471266
     3167471268
     3167471158
     3167471269
     3167471267
     3167471942
     3167471272
     3167471273
     3167471274
     3167471275
     3167471285
     3167471277
     3167471280
     3167471276
     3167471278
     3167471279
     3163304330
     3163304293
     3163304307
     3163304345
     3163304528
     3163480026
     3163480077
     3163304246
     3163304256
     3163304309
     3172077014
     3172079808
     3172079815
     3172079822
     3172079854
     3172079874
     3172102018
     3175205939
     3172105347
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 36 of 178 PageID #:
                                    527


     3172688630
     3172688980
     3172794907
     3177925247
     3177925136
     3172849135
     3172849282
     3177857331
     3177437646
     3177437526
     3176481786
     3176481792
     3176481821
     3184041317
     3185821405
     3185821442
     3183190015
     3183190036
     3185378031
     3184140216
     3182325925
     3182325220
     3182325139
     3182325238
     3182464534
     3182325625
     3182464541
     3182464741
     3182464260
     3182464399
     3182464412
     3182464418
     3195127761
     3198957201
     3192147270
     3192292070
     3192642105
     3192642157
     3192642158
     3192642189
     3192642281
     3192642163
     3192642178
     3192642169
     3192642177
     3192468343
     3192712538
     3192712336
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 37 of 178 PageID #:
                                    528


     3192712114
     3195198415
     3192468902
     3195198412
     3195198372
     3195198351
     3195198278
     3195198279
     3195198316
     3204348737
     3204348737
     3204348003
     3206405444
     3206405446
     3206405447
     3206405448
     3203350743
     3206405449
     3206406522
     3206405870
     3206405451
     3206405452
     3206405453
     3206405454
     3206405455
     3206405456
     3203076783
     3203076692
     3203019760
     3203147020
     3203019794
     3203019782
     3203019798
     3203147091
     3202705760
     3202705761
     3213251591
     3212031833
     3212573294
     3212573296
     3212573282
     3212573346
     3212573345
     3212573355
     3212912566
     3212417969
     3214992050
     3215225763
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 38 of 178 PageID #:
                                    529


     3215225663
     3212912038
     3215225728
     3215225795
     3215225748
     3215225777
     3215225718
     3215225732
     3214992452
     3214992456
     3214992461
     3214992767
     3214992736
     3233753767
     3235032433
     3235032436
     3235032269
     3232509869
     3233294753
     3233477380
     3233481396
     3233481681
     3233481736
     3233529236
     3233473071
     3233529576
     3233529587
     3233529598
     3233529618
     3233529627
     3233529675
     3235301796
     3234088874
     3235301803
     3235034138
     3239555821
     3239555817
     3239555933
     3239555831
     3239555827
     3239685898
     3235302473
     3235302536
     3235302537
     3233475976
     3252685125
     3252685129
     3252685357
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 39 of 178 PageID #:
                                    530


     3252685519
     3252685523
     3254003526
     3254003907
     3257779723
     3257779724
     3257779725
     3257779726
     3257779728
     3257779730
     3257779731
     3252081627
     3257779732
     3257779733
     3257779734
     3257779735
     3252212549
     3252461467
     3252212675
     3252389892
     3252389956
     3252461804
     3252411410
     3252389997
     3252301829
     3252301819
     3252301775
     3252301815
     3252411232
     3252411379
     3257771098
     3302677824
     3302718479
     3302718494
     3303031647
     3303319140
     3303498051
     3303623638
     3303624281
     3303624440
     3303629178
     3303823280
     3305392127
     3303682376
     3303682115
     3303684689
     3303682239
     3303662614
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 40 of 178 PageID #:
                                    531


     3303684413
     3305905809
     3305905807
     3305905791
     3305905773
     3305905776
     3305905863
     3305905780
     3305905823
     3304463833
     3304463901
     3304463915
     3312128114
     3313087872
     3313087873
     3313087874
     3313087878
     3313087879
     3313087880
     3313088023
     3317171113
     3318082070
     3318062931
     3313088115
     3313108503
     3313087882
     3313087883
     3313087884
     3313087885
     3312536432
     3312541503
     3312536431
     3313087886
     3313087887
     3312109449
     3312109458
     3312109461
     3312109411
     3312109465
     3312109436
     3312390883
     3312390867
     3312390812
     3312390822
     3312390800
     3312390826
     3312390797
     3312390803
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 41 of 178 PageID #:
                                    532


     3312390885
     3312390391
     3312390560
     3312390578
     3322559215
     3322238923
     3329009675
     3329009678
     3329009682
     3348038073
     3348038533
     3348038664
     3348038669
     3348038836
     3346623134
     3346623136
     3346623136
     3346623062
     3346623136
     3346623142
     3343622031
     3342030394
     3342348161
     3342348162
     3342348163
     3342348164
     3342348165
     3342348166
     3342348167
     3343101535
     3342348169
     3342348854
     3342348171
     3342348173
     3342348174
     3342348175
     3346500024
     3346498106
     3342348176
     3342348177
     3342068390
     3342068447
     3342068370
     3342068449
     3342068441
     3342068123
     3342068425
     3342068492
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 42 of 178 PageID #:
                                    533


     3342319064
     3342068644
     3342068707
     3342068794
     3342068813
     3342319673
     3344903016
     3344903021
     3369810323
     3369811097
     3367140469
     3363301303
     3363083048
     3368596114
     3366630553
     3366060994
     3366521901
     3366521913
     3366600944
     3366600994
     3366602041
     3366602056
     3366602061
     3362237806
     3362237690
     3362237711
     3362237772
     3362237786
     3363084556
     3365363647
     3365363842
     3365363559
     3363608960
     3363608958
     3363608955
     3365363593
     3365865561
     3362813057
     3362815007
     3372053911
     3372840522
     3372843429
     3372843909
     3373810600
     3373057072
     3373057178
     3375463900
     3375463900
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 43 of 178 PageID #:
                                    534


     3373812139
     3373479231
     3373503314
     3373503902
     3373503980
     3373887065
     3373887075
     3373887099
     3373887111
     3374282453
     3374352830
     3374352845
     3374352857
     3374412797
     3372521980
     3372261590
     3372829495
     3372261831
     3375647381
     3372829818
     3374158504
     3374158536
     3396749339
     3392190100
     3392190100
     3392093910
     3392093931
     3392093932
     3392093864
     3392093950
     3392093948
     3392093977
     3392093934
     3392093957
     3392093976
     3392195375
     3393336465
     3392367893
     3395266036
     3392100368
     3392171997
     3395266960
     3396667761
     3396667798
     3393336452
     3392105272
     3392105273
     3433412818
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 44 of 178 PageID #:
                                    535


     3433036875
     3433412832
     3435004234
     3433416752
     3433416356
     3433412816
     3433030086
     3463138805
     3463138806
     3463138807
     3463138808
     3463138809
     3463138810
     3463138812
     3462462162
     3463138815
     3463138816
     3462457847
     3463138817
     3462457827
     3462457881
     3463138818
     3463138820
     3463138821
     3462165115
     3462165069
     3462143679
     3462715405
     3462715469
     3462715449
     3462457824
     3462715395
     3462715515
     3462714718
     3462714736
     3462714748
     3473383946
     3473383946
     3478446831
     3474547843
     3474310059
     3472528786
     3473545738
     3473789510
     3473804223
     3512070268
     3512070287
     3512070728
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 45 of 178 PageID #:
                                    536


     3512070745
     3512072314
     3512072342
     3512072372
     3512072475
     3518880786
     3512070072
     3512772387
     3512772394
     3512772412
     3519997864
     3512772413
     3518880684
     3517776806
     3517776785
     3513335332
     3517776813
     3517776794
     3514445857
     3517776768
     3517776771
     3526531632
     3526531634
     3526531661
     3526531661
     3522694396
     3522694479
     3525802299
     3525802301
     3525802302
     3524586274
     3525802303
     3525802304
     3525802305
     3525802307
     3525802308
     3525802309
     3524586319
     3524586315
     3525802310
     3524586353
     3525802312
     3525802313
     3522921085
     3522684932
     3522684972
     3523298412
     3523298354
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 46 of 178 PageID #:
                                    537


     3523298362
     3523298358
     3523298409
     3523298402
     3523108747
     3523298096
     3523298112
     3523298324
     3523295956
     3523258280
     3607879010
     3609286038
     3609286094
     3607879068
     3602164178
     3602164179
     3602164180
     3602164237
     3602187917
     3603260294
     3603260295
     3603260404
     3603260409
     3603260489
     3603260495
     3603260506
     3603260509
     3603260510
     3604691820
     3605487251
     3605487359
     3605486235
     3606445930
     3606445946
     3606485712
     3606445918
     3606485721
     3605486481
     3605486485
     3605486491
     3614002814
     3615416052
     3612402170
     3612402171
     3612402172
     3612402176
     3612402177
     3612402178
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 47 of 178 PageID #:
                                    538


     3612407374
     3612406248
     3612402180
     3612402181
     3612402182
     3612402202
     3612402183
     3612402184
     3612402185
     3612098494
     3612251116
     3612251109
     3612251135
     3612143099
     3612251125
     3612401634
     3612401629
     3612401652
     3618006641
     3612401648
     3612401632
     3619292182
     3612401646
     3612401630
     3613165183
     3612353341
     3612353347
     3612353415
     3642024235
     3642024237
     3642024241
     3653008079
     3653008064
     3656523386
     3653008079
     3653008064
     3803900039
     3803900043
     3803900141
     3803900145
     3803900034
     3802223044
     3803904023
     3803904025
     3803904026
     3803904027
     3803904028
     3803904030
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 48 of 178 PageID #:
                                    539


     3803904031
     3802223720
     3802223194
     3808888256
     3802046133
     3802046137
     3802046140
     3852657169
     3852657172
     3854988015
     3854988014
     3854988015
     3854988025
     3852003346
     3852091278
     3852091286
     3852091299
     3852091345
     3852100675
     3852100695
     3852100745
     3852100749
     3852574045
     3858951591
     3858951592
     3858951585
     3858951584
     3858951575
     3858951589
     3858951583
     3858951581
     3852100758
     3852101014
     3852205624
     3852330397
     3852474518
     3852474556
     3852137921
     3852137342
     3852474964
     3852479997
     3852479948
     3852479990
     3852479943
     3852479828
     3852479518
     3852479646
     3852479674
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 49 of 178 PageID #:
                                    540


     3865759695
     3865164016
     3869445494
     3862321380
     3862321403
     3862321510
     3862321518
     3864382748
     3865164016
     3862045267
     3862045268
     3862045269
     3862045270
     3864000797
     3862045271
     3862045272
     3864000805
     3862045273
     3862045275
     3862045276
     3862045277
     3864000880
     3864000868
     3864000844
     3862045278
     3864000872
     3862045279
     3862045280
     3862046182
     3862002496
     3862004354
     3862004493
     3862102458
     3862046966
     3862102187
     3862046944
     3862102381
     3862002553
     3862002564
     3862002720
     3862176027
     4017190670
     4017190691
     4017190691
     4012103604
     4012103605
     4012103606
     4012103608
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 50 of 178 PageID #:
                                    541


     4012103609
     4012103610
     4012103612
     4012103613
     4012387616
     4012107063
     4012715959
     4012105666
     4013867729
     4013866308
     4012712243
     4012711930
     4013867259
     4012716792
     4013869198
     4012105457
     4012382915
     4012711650
     4012713532
     4012387106
     4012103614
     4012103615
     4012103616
     4012103617
     4012103618
     4012103619
     4012149122
     4012149080
     4012149099
     4012100698
     4012100366
     4012342659
     4012366043
     4012366820
     4023827646
     4022854485
     4022854526
     4025001011
     4025001028
     4025001417
     4025001736
     4025001742
     4025001758
     4028607383
     4022854523
     4025001736
     4025001742
     4025001758
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 51 of 178 PageID #:
                                    542


     4025002857
     4026852058
     4022043134
     4022043421
     4022043578
     4022043955
     4022043992
     4022048812
     4022052662
     4022070034
     4022072045
     4022351467
     4022490889
     4022490894
     4023838067
     4023138271
     4023838072
     4023838018
     4023838022
     4023478153
     4029294875
     4029618833
     4029618882
     4026986951
     4026986966
     4029294879
     4043410040
     4043410189
     4046000583
     4046000160
     4046000661
     4047954103
     4044180964
     4054210779
     4054210782
     4054403892
     4057308003
     4057308010
     4057308031
     4057308031
     4052540324
     4052540432
     4053317058
     4052540489
     4052540569
     4052540606
     4054510888
     4054510890
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 52 of 178 PageID #:
                                    543


     4054510891
     4054585331
     4053536815
     4053536820
     4053090255
     4053090256
     4053090258
     4053090259
     4053090260
     4052962548
     4052962258
     4052949949
     4052962547
     4052679072
     4052962554
     4054445331
     4053746445
     4053495196
     4054445311
     4054445354
     4054071757
     4054071926
     4054071928
     4062293037
     4062293615
     4062721864
     4063154252
     4063154492
     4063154493
     4062041311
     4062257134
     4067921657
     4062011770
     4062011859
     4062015034
     4062015784
     4062016657
     4062017264
     4062017427
     4068131352
     4064124030
     4062052367
     4062052513
     4062133239
     4062133423
     4062133646
     4062841898
     4062833125
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 53 of 178 PageID #:
                                    544


     4062015415
     4062833137
     4062138184
     4062833139
     4062047688
     4062047539
     4062047866
     4064037655
     4063898824
     4063898847
     4063898834
     4062958044
     4062958166
     4063000531
     4073370061
     4075490732
     4073189271
     4073189280
     4073189284
     4073189296
     4073189365
     4073189391
     4073189323
     4073189354
     4073189328
     4073189324
     4075773983
     4073153779
     4073153802
     4073153768
     4073153759
     4074942934
     4078157999
     4078158300
     4073498615
     4072876114
     4084130180
     4084130277
     4083356169
     4088279021
     4085968285
     4087524406
     4086185219
     4087961542
     4092026708
     4092007077
     4092035178
     4092062296
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 54 of 178 PageID #:
                                    545


     4092062313
     4092071416
     4092092653
     4092093033
     4092102789
     4092103286
     4095720572
     4095720591
     4092103395
     4092350297
     4092107318
     4092107319
     4092139098
     4092201050
     4092260124
     4092280723
     4092280714
     4092180249
     4094014793
     4095720147
     4095720152
     4095720158
     4102200321
     4104762107
     4104762114
     4104762134
     4106293732
     4106300274
     4107022302
     4107022303
     4102750783
     4102750825
     4102750780
     4102771409
     4104034709
     4102317654
     4102370982
     4104011329
     4102370954
     4102370964
     4102049704
     4105938145
     4105938147
     4105938086
     4105872457
     4105872464
     4105872620
     4122230136
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 55 of 178 PageID #:
                                    546


     4123884458
     4123884097
     4124040847
     4124040343
     4124040355
     4124040543
     4135530431
     4132982571
     4136429637
     4135530150
     4132982571
     4136429637
     4132252583
     4132252598
     4132252600
     4132007097
     4132007399
     4132007560
     4132008216
     4132009368
     4132009379
     4132009485
     4132009512
     4132009758
     4132067214
     4132067320
     4138758191
     4138758202
     4132132978
     4132134205
     4132003849
     4132003950
     4132003847
     4133566750
     4133566795
     4133566810
     4133566797
     4133566734
     4133566817
     4133566787
     4133566479
     4133566481
     4133566533
     4142465724
     4142465695
     4142530506
     4142531492
     4142533566
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 56 of 178 PageID #:
                                    547


     4156500024
     4153065552
     4153065605
     4154646368
     4154646378
     4156307321
     4154646387
     4154646478
     4153065147
     4156307205
     4156307209
     4156307279
     4156307284
     4156307285
     4156307292
     4153250268
     4157376443
     4157375621
     4157375476
     4157376579
     4158887953
     4158887957
     4158887967
     4172133041
     4172133070
     4172133824
     4172134284
     4177313266
     4176805353
     4172133841
     4172134406
     4172134508
     4177313090
     4172160686
     4172160472
     4172001702
     4172011208
     4172001975
     4172001982
     4172001351
     4172001398
     4172001690
     4199822680
     4192108958
     4192108961
     4192208981
     4192208971
     4192208995
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 57 of 178 PageID #:
                                    548


     4192726059
     4199717188
     4199123750
     4198699825
     4198699966
     4198699965
     4197656833
     4197656835
     4197656837
     4238267665
     4233085544
     4235321323
     4233545773
     4232501519
     4232501520
     4232501521
     4234548910
     4234548913
     4234548915
     4234606008
     4234606028
     4234606036
     4234606057
     4234606074
     4234606079
     4234606083
     4234065991
     4232501996
     4232994219
     4232501527
     4232994190
     4232501887
     4232994230
     4234185748
     4234185698
     4234185741
     4234033426
     4234033431
     4234066829
     4243970656
     4243098227
     4243098228
     4243098229
     4243098230
     4242175354
     4243098232
     4243098233
     4243098234
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 58 of 178 PageID #:
                                    549


     4243807910
     4243807597
     4243098236
     4243098237
     4243098238
     4243098239
     4243098240
     4243098241
     4243079588
     4243101314
     4243101334
     4243609935
     4243805614
     4245374223
     4245374230
     4245374245
     4245374253
     4252509037
     4252509089
     4255988403
     4256867732
     4252762392
     4252762512
     4252921790
     4253293620
     4253296882
     4253298915
     4253414083
     4253588291
     4253588390
     4253670272
     4253670697
     4253670703
     4253670704
     4253740869
     4254484826
     4254484876
     4256691794
     4256691771
     4256691796
     4256691806
     4254366602
     4254366635
     4254366634
     4254366633
     4254366632
     4254366630
     4254366628
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 59 of 178 PageID #:
                                    550


     4254366626
     4254366625
     4254366624
     4254366623
     4254366622
     4254366619
     4254366618
     4254366613
     4254366609
     4254366606
     4254366605
     4254366604
     4254366603
     4254366636
     4254366649
     4254366648
     4254366647
     4254366646
     4254366642
     4254366638
     4254366637
     4253332963
     4253332998
     4254148895
     4302280982
     4302280929
     4302160799
     4302005910
     4302013575
     4302053651
     4302053774
     4302064094
     4302160848
     4302464764
     4302464761
     4302464766
     4302409979
     4302409970
     4302005790
     4302005848
     4302288597
     4313028978
     4313028979
     4313028988
     4313028992
     4313028993
     4313028994
     4313034950
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 60 of 178 PageID #:
                                    551


     4313028997
     4313028998
     4313028999
     4313029002
     4313029005
     4313029006
     4318314083
     4318035980
     4313059019
     4313029727
     4313014488
     4322013007
     4322013012
     4322013016
     4322014366
     4322014368
     4322741340
     4322351948
     4322741374
     4322741265
     4322896829
     4322896896
     4322872631
     4322896949
     4322896842
     4322741347
     4322741423
     4322741426
     4349935848
     4347104568
     4348792406
     4345420198
     4345420199
     4345420212
     4345420212
     4345420196
     4345420198
     4345420199
     4342262251
     4342532387
     4342750242
     4347714801
     4347714850
     4347714837
     4347714763
     4344255005
     4344255121
     4347714681
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 61 of 178 PageID #:
                                    552


     4352397261
     4352397443
     4352397649
     4352332114
     4352332302
     4353836011
     4353150085
     4353744476
     4353836034
     4353836040
     4352221074
     4352617536
     4352617553
     4352617560
     4352617567
     4352617568
     4352617582
     4352617583
     4353396895
     4352617964
     4352672336
     4353109575
     4353109600
     4353109562
     4353109584
     4353109557
     4353832683
     4353832693
     4353832694
     4353832696
     4354122346
     4352223339
     4354650227
     4353836341
     4352694924
     4352694901
     4352503897
     4352644926
     4352644931
     4378003707
     4378008234
     4378008231
     4378003611
     4385005056
     4385005057
     4385005058
     4385005083
     4385005086
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 62 of 178 PageID #:
                                    553


     4385005089
     4385005091
     4385005096
     4385005097
     4385005105
     4385005107
     4385005114
     4385005129
     4383009487
     4387920009
     4383009517
     4383009501
     4383009488
     4385005056
     4385005058
     4385005086
     4406008134
     4404343260
     4402617141
     4405481814
     4405380781
     4405380641
     4404961138
     4405380945
     4405380664
     4405380990
     4405380611
     4405309907
     4405380337
     4405380339
     4423248003
     4423248018
     4422201427
     4422201437
     4422201452
     4422201457
     4422201467
     4422201487
     4422201489
     4422201499
     4422201500
     4422201502
     4422201511
     4422201512
     4422201513
     4422061889
     4422061766
     4422013759
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 63 of 178 PageID #:
                                    554


     4422061175
     4422031237
     4422061447
     4422013872
     4422061847
     4422068136
     4422067981
     4422068201
     4422068107
     4422061460
     4422061461
     4422061572
     4432768314
     4432383004
     4432381823
     4432383160
     4432446657
     4432492755
     4432492774
     4432229780
     4432475996
     4432492693
     4432492711
     4453333749
     4453333750
     4453333756
     4453333767
     4453333772
     4453333775
     4453333782
     4453333786
     4453333787
     4453333788
     4453333791
     4453333798
     4453333073
     4459999692
     4453337147
     4453337324
     4453337543
     4456666057
     4452005016
     4452005018
     4452005031
     4509542941
     4509542961
     4502311506
     4509542962
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 64 of 178 PageID #:
                                    555


     4582014619
     4582014648
     4582014684
     4582014719
     4582014729
     4582014795
     4582020257
     4582020555
     4582020736
     4582024204
     4582024772
     4582029121
     4582074964
     4582075884
     4582075821
     4582075811
     4582075817
     4582075881
     4582075833
     4582075853
     4582041851
     4582093334
     4582258897
     4582258853
     4582258946
     4582258922
     4582071490
     4582076719
     4582076781
     4632000493
     4632222908
     4632222948
     4632222949
     4632222950
     4632222952
     4632222954
     4632222956
     4632222957
     4632222958
     4632222959
     4632222893
     4632222962
     4632222969
     4632222965
     4632222960
     4632222963
     4632222966
     4632087552
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 65 of 178 PageID #:
                                    556


     4632087547
     4632087551
     4632087560
     4632191823
     4632191841
     4632191831
     4632191793
     4632191798
     4632191842
     4632139618
     4632139659
     4632139708
     4692080251
     4692080269
     4692109409
     4692149309
     4694057638
     4692817443
     4694057784
     4694057846
     4692816875
     4694057304
     4694057326
     4702046223
     4702056756
     4702056760
     4702484086
     4702015429
     4702030514
     4702041464
     4702050766
     4702051525
     4702051912
     4702051948
     4702052444
     4702054757
     4702059098
     4702060469
     4702060470
     4702200783
     4702061516
     4702034647
     4703293826
     4703293852
     4703293834
     4703293851
     4703293836
     4703293854
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 66 of 178 PageID #:
                                    557


     4703293881
     4703293838
     4703293859
     4703293878
     4702801576
     4702514766
     4702964490
     4752120153
     4752220131
     4752220868
     4752220884
     4752430019
     4752430026
     4754227142
     4755292089
     4752000040
     4752000047
     4752000048
     4752120123
     4752120150
     4752758571
     4752758572
     4752758573
     4752758574
     4752758575
     4752042339
     4752043706
     4752043846
     4752043952
     4752043963
     4752081053
     4752344896
     4752083018
     4752083024
     4752083035
     4752083050
     4752083056
     4752344902
     4752344895
     4752083067
     4752083259
     4752220985
     4752222154
     4752220989
     4752083437
     4752220970
     4752449912
     4752449913
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 67 of 178 PageID #:
                                    558


     4752449902
     4752449919
     4752449911
     4752449918
     4752441445
     4752449923
     4752449931
     4752449937
     4752243920
     4752243965
     4752244092
     4782250170
     4783020942
     4789192006
     4789192047
     4783530846
     4783530866
     4783530875
     4783530887
     4783530884
     4783530885
     4784107068
     4784107168
     4784107258
     4782028643
     4782028656
     4782028695
     4782028767
     4782162668
     4782172613
     4782926623
     4782172768
     4782209918
     4782209924
     4782209931
     4782209943
     4782209965
     4782209987
     4782422382
     4782198862
     4782198901
     4784497129
     4784497375
     4782161926
     4782028589
     4782028945
     4782077143
     4797186150
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 68 of 178 PageID #:
                                    559


     4797186152
     4797186163
     4797186221
     4797186235
     4792895087
     4793080113
     4793080113
     4792895082
     4792895087
     4793080115
     4793581390
     4793581395
     4797773408
     4798887523
     4798887534
     4797773667
     4797773668
     4797773681
     4797773678
     4797773676
     4798889176
     4797773671
     4797773669
     4798889167
     4798889180
     4797773682
     4797773680
     4798889166
     4797773684
     4797773674
     4797773670
     4797773672
     4793455029
     4793180268
     4792791257
     4793332070
     4798889337
     4793342697
     4793342708
     4793342717
     4804390104
     4803276694
     4803276723
     4803276776
     4807390352
     4804485498
     4804853021
     4804853537
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 69 of 178 PageID #:
                                    560


     4804853597
     4804859207
     4804935040
     4806661128
     4802100706
     4806961817
     4806961853
     4806961861
     4806961862
     4809237138
     4802100729
     4802100828
     4802100823
     4807129532
     4802100723
     4802100733
     4802100819
     4802100736
     4802100731
     4807129542
     4807129570
     4805712704
     4805712671
     4805712732
     4805422356
     4805422346
     4805422340
     4805615344
     4804011892
     4804486279
     4842000110
     4844040223
     4848339122
     4842000149
     4842000233
     4842000257
     4842000295
     4842758733
     4842758323
     4842330165
     4842758724
     4842093091
     4846699744
     4846699743
     4842758301
     4842499807
     4842499822
     4842499982
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 70 of 178 PageID #:
                                    561


     5012375143
     5012375144
     5012375764
     5012375767
     5012375774
     5015100002
     5015100008
     5017030617
     5017030618
     5017030640
     5017030640
     5017030618
     5017030620
     5017030621
     5012097855
     5012328028
     5012328397
     5012425494
     5012428565
     5013025308
     5013025597
     5012428688
     5012428693
     5012428695
     5012428696
     5013025607
     5013025613
     5013025594
     5013025637
     5013025599
     5013025636
     5013025649
     5012428703
     5012147066
     5014061802
     5013025634
     5012601018
     5013025627
     5013025645
     5014063797
     5013025626
     5013025643
     5012428706
     5012296738
     5012296810
     5012296781
     5012296647
     5012296807
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 71 of 178 PageID #:
                                    562


     5015005537
     5012999929
     5012005926
     5012005937
     5012140535
     5022420788
     5022420792
     5022423180
     5022423182
     5022423186
     5022423575
     5023886236
     5023886237
     5023886238
     5023886242
     5023886245
     5023886248
     5023886249
     5023886255
     5023886257
     5023886258
     5023886259
     5023886260
     5023251057
     5022061484
     5022155443
     5024676949
     5024676947
     5024676978
     5024676994
     5024676337
     5023735737
     5024676252
     5024676259
     5039677561
     5037651546
     5037651547
     5037651577
     5037496301
     5037496338
     5037496659
     5036947901
     5033084104
     5033887643
     5033887678
     5039284921
     5033953124
     5033953124
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 72 of 178 PageID #:
                                    563


     5035431063
     5034988735
     5035060328
     5035060330
     5035060334
     5035060335
     5035060336
     5033868065
     5035060338
     5035060339
     5035060340
     5035060341
     5035060342
     5035060343
     5034335961
     5034335818
     5034365049
     5036733690
     5038092427
     5038092870
     5043350639
     5044103468
     5043233490
     5042918468
     5043993168
     5043993109
     5043321817
     5043341179
     5043341180
     5043341184
     5043341204
     5043341215
     5043341223
     5043341226
     5043341227
     5043341246
     5042901486
     5046088145
     5045211130
     5045211135
     5045211138
     5057380386
     5052408231
     5054372666
     5054372667
     5054372668
     5054372669
     5054372670
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 73 of 178 PageID #:
                                    564


     5054372671
     5054372672
     5054657408
     5059267034
     5056006366
     5058869929
     5057388943
     5055523777
     5054484404
     5056006886
     5059265174
     5056006228
     5059267984
     5058328627
     5055697898
     5059668435
     5059265967
     5059268228
     5059265526
     5059266524
     5054372674
     5054372675
     5054372676
     5054372677
     5054372679
     5054372680
     5052077579
     5053080577
     5053080563
     5053571801
     5053571795
     5053571786
     5052078059
     5052109215
     5052109184
     5052109288
     5052109205
     5053080610
     5053080625
     5054056669
     5065025317
     5065025321
     5065025322
     5065025343
     5065025360
     5065025365
     5065025370
     5065025373
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 74 of 178 PageID #:
                                    565


     5065025375
     5065025380
     5065025382
     5065005116
     5065005128
     5065019928
     5065025325
     5065025351
     5065025353
     5075356585
     5075356695
     5075356702
     5075356704
     5075356768
     5075356772
     5075356772
     5072065616
     5072065626
     5072065631
     5075356704
     5075168037
     5075168038
     5075168039
     5075168040
     5075168041
     5075168043
     5075168044
     5075168045
     5075169930
     5075168522
     5075168047
     5075168048
     5075168050
     5075168051
     5075168052
     5075168054
     5074284609
     5074313440
     5074313559
     5074313454
     5075163993
     5074314721
     5075164066
     5075164026
     5075164047
     5074313467
     5075163766
     5075163783
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 75 of 178 PageID #:
                                    566


     5085980669
     5085980669
     5085980414
     5085980454
     5085980669
     5083067606
     5083067613
     5083067615
     5083067616
     5083067711
     5084180980
     5082665762
     5082665776
     5082665795
     5082665826
     5082665834
     5082665835
     5082717480
     5082717765
     5082819008
     5082931372
     5082931422
     5082138480
     5082964684
     5082931583
     5082964976
     5082965260
     5083792794
     5083926374
     5085041754
     5086908955
     5085065853
     5086908974
     5086908951
     5085041902
     5086908385
     5086908386
     5086908528
     5097738173
     5097738224
     5097228896
     5093187925
     5092157896
     5099403062
     5099403063
     5099403064
     5099403065
     5099403066
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 76 of 178 PageID #:
                                    567


     5099403067
     5099403068
     5099403069
     5099403071
     5099403072
     5099403073
     5099403074
     5099403075
     5099403076
     5099403077
     5093034918
     5093001312
     5093034797
     5093611737
     5093001305
     5093001352
     5095816454
     5095816340
     5095815502
     5095815504
     5095815507
     5102750413
     5102565714
     5102968570
     5102969160
     5102969219
     5102969357
     5102969576
     5102969676
     5105130981
     5102969780
     5102980563
     5102980814
     5102981425
     5102981664
     5102981892
     5103351249
     5103997090
     5103997216
     5104626118
     5106053970
     5106053954
     5105192351
     5104626879
     5104626924
     5104626943
     5123994077
     5123994078
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 77 of 178 PageID #:
                                    568


     5123994073
     5123994095
     5123994076
     5123994079
     5123994086
     5123994088
     5123992592
     5123998408
     5123998397
     5122566427
     5122566434
     5122624340
     5137251692
     5137251693
     5134571647
     5134571651
     5134571653
     5134571654
     5134571660
     5134571663
     5134571666
     5134571669
     5134571672
     5134571675
     5134571679
     5134571682
     5134571685
     5132966113
     5132966223
     5132966768
     5135997227
     5135997128
     5134408714
     5135997187
     5134408687
     5132683203
     5132686366
     5153935492
     5152007307
     5156747156
     5152002990
     5152003143
     5152003156
     5152072000
     5152072693
     5152074303
     5152076974
     5152076986
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 78 of 178 PageID #:
                                    569


     5152077122
     5152077827
     5153297561
     5152077961
     5152077632
     5152077634
     5152986545
     5152986568
     5153257223
     5153257225
     5153257184
     5156028261
     5156028582
     5156028560
     5156028585
     5154001316
     5156028214
     5156028223
     5156028246
     5162468157
     5163313195
     5163313141
     5163313149
     5163313160
     5163313195
     5166059948
     5166059949
     5166059950
     5166059954
     5166059958
     5166059960
     5166059965
     5166059966
     5166059967
     5166059968
     5166059969
     5166059970
     5162714307
     5162714302
     5162714280
     5162714300
     5167011484
     5167013300
     5167011567
     5162179794
     5167013605
     5162669174
     5162669185
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 79 of 178 PageID #:
                                    570


     5162669491
     5165885778
     5165885796
     5178275536
     5177971045
     5178269033
     5178269090
     5178269095
     5178269098
     5178269103
     5178269109
     5172588112
     5172588113
     5178274858
     5178263095
     5178263111
     5178269033
     5178269090
     5172588066
     5172588081
     5172588112
     5172588113
     5172450146
     5172450183
     5172451636
     5172966939
     5172966969
     5172966957
     5173058875
     5173058772
     5172966965
     5172966253
     5172966442
     5172966475
     5189523147
     5189523189
     5182175198
     5182176131
     5182495239
     5182545636
     5182545921
     5182546292
     5182825430
     5186148986
     5186148872
     5184605938
     5184605946
     5184605956
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 80 of 178 PageID #:
                                    571


     5184605957
     5184605961
     5184605965
     5182011507
     5182011583
     5182011824
     5182011835
     5182011468
     5185098227
     5184607868
     5184608236
     5184608027
     5184607970
     5182011451
     5182011483
     5182011619
     5185098465
     5185009926
     5203715462
     5203715675
     5203715678
     5203715109
     5203715454
     5203715605
     5203715606
     5203715608
     5203715610
     5202005598
     5202016211
     5202016495
     5202016585
     5202016590
     5202016679
     5202016686
     5202770118
     5202086431
     5202138442
     5202138521
     5202138544
     5203916903
     5203916969
     5203530746
     5203916915
     5203916950
     5203530633
     5202164513
     5203481843
     5202165084
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 81 of 178 PageID #:
                                    572


     5202166421
     5203173868
     5203170795
     5203173870
     5206661525
     5206661728
     5206661847
     5206661742
     5203174075
     5206453417
     5206453470
     5206453563
     5304226202
     5304226218
     5304226228
     5304226267
     5306275576
     5306275577
     5306275578
     5306275579
     5306275580
     5306275582
     5306275583
     5306275584
     5307679286
     5306298838
     5306275586
     5306275587
     5306275588
     5306275590
     5306275591
     5306275592
     5302643906
     5302201978
     5302643905
     5302353348
     5302643907
     5302201970
     5303588799
     5303588801
     5303850190
     5303588820
     5303588803
     5303588830
     5302140028
     5302173981
     5302409098
     5312018851
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 82 of 178 PageID #:
                                    573


     5312018857
     5312018860
     5312018861
     5312009326
     5312009320
     5314144938
     5314144985
     5314144979
     5312345973
     5314144978
     5314144923
     5314144925
     5314144956
     5314144839
     5314144867
     5314144871
     5344295652
     5344295653
     5344295654
     5344295658
     5344295659
     5344295660
     5344295662
     5344295663
     5344295667
     5344295671
     5344295674
     5344295670
     5344295684
     5344295665
     5344295664
     5344295668
     5344295669
     5344295672
     5344295673
     5344295688
     5344298097
     5344005768
     5344005925
     5344005953
     5344005979
     5393025135
     5393025221
     5393025408
     5393025428
     5393027988
     5393028018
     5393028082
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 83 of 178 PageID #:
                                    574


     5393028110
     5393028313
     5393023601
     5392049093
     5392049094
     5392049103
     5392020899
     5392103455
     5392020270
     5394449573
     5394449558
     5392023218
     5392023223
     5392023225
     5406283121
     5406283196
     5408951194
     5409676110
     5409676110
     5402086252
     5402251478
     5402280290
     5402280295
     5402595962
     5402598018
     5403900605
     5403900684
     5403900688
     5403900701
     5404024562
     5404024565
     5404024584
     5404024614
     5402644837
     5402644616
     5402644768
     5402644894
     5402533913
     5402584869
     5402584974
     5412370305
     5415074086
     5415075266
     5415075267
     5412644115
     5412644117
     5412644141
     5412647089
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 84 of 178 PageID #:
                                    575


     5412647491
     5412647491
     5412644112
     5412644138
     5412647089
     5412647100
     5412647491
     5412647614
     5417873162
     5412000686
     5412032980
     5412096455
     5412167153
     5412239986
     5412370184
     5412417281
     5412499203
     5412499213
     5412499723
     5412499733
     5412867074
     5412620560
     5412931962
     5412620884
     5413198046
     5412620738
     5412620679
     5412620752
     5415833924
     5412564821
     5415834250
     5412299737
     5412299746
     5412299750
     5515796644
     5512265040
     5512204314
     5512204337
     5512204340
     5512204343
     5512220231
     5512220235
     5512231873
     5512220380
     5512228332
     5512230280
     5512230569
     5512230861
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 85 of 178 PageID #:
                                    576


     5512230892
     5512125757
     5512125709
     5512125769
     5512125766
     5512125720
     5512446996
     5512437722
     5512125692
     5512318486
     5512318595
     5512437586
     5592011213
     5592011254
     5592011269
     5592011287
     5592011309
     5592011317
     5592011323
     5592011341
     5592011346
     5592011349
     5592011363
     5592011366
     5593768039
     5593768056
     5593768058
     5593774531
     5593773898
     5593768065
     5593768102
     5593768117
     5595857678
     5593768228
     5593768244
     5593768245
     5593768262
     5593768275
     5593768414
     5592161091
     5592161062
     5592161065
     5592160929
     5597029968
     5597029464
     5597029983
     5595503094
     5597029920
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 86 of 178 PageID #:
                                    577


     5597029850
     5592828390
     5592828515
     5592952485
     5617928523
     5613369790
     5613369791
     5613888136
     5613888137
     5613888138
     5613888139
     5613888140
     5613888141
     5613888142
     5613888144
     5613888145
     5613888146
     5613369786
     5613888147
     5613369831
     5615940996
     5617718192
     5617748577
     5615940982
     5613888148
     5613888149
     5613322116
     5612644672
     5613441682
     5615666622
     5615666615
     5615295995
     5615679018
     5615679026
     5612953294
     5615679669
     5624501013
     5624501013
     5622174134
     5622316092
     5622399484
     5622458202
     5622458351
     5622458526
     5622468078
     5622468398
     5622468459
     5622468545
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 87 of 178 PageID #:
                                    578


     5622468589
     5622468619
     5622038418
     5623061622
     5622978860
     5622978813
     5622978891
     5624518666
     5623937982
     5625013111
     5623937978
     5625013342
     5624716926
     5624717148
     5624717188
     5637260900
     5635527594
     5635186169
     5632417113
     5632417943
     5632417946
     5632417950
     5632757254
     5633321537
     5632597630
     5632044051
     5632044052
     5632044185
     5632044192
     5632044193
     5632044053
     5632044054
     5632025603
     5632025617
     5632025638
     5632025840
     5632025851
     5632025625
     5637487888
     5637487889
     5637487901
     5637487939
     5637487962
     5637487953
     5637487951
     5632756403
     5632770388
     5632770423
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 88 of 178 PageID #:
                                    579


     5672450322
     5672394606
     5677774218
     5677774219
     5677774220
     5677774224
     5677774225
     5677774226
     5677774228
     5677774229
     5677774232
     5677774233
     5677774234
     5677774235
     5672263903
     5672149712
     5672263902
     5672028188
     5673242497
     5672057610
     5672057764
     5672060872
     5702460375
     5708700490
     5702730487
     5705595998
     5705651877
     5702608029
     5705651882
     5705651863
     5705354913
     5705548857
     5705548862
     5714020394
     5714020394
     5715001811
     5715001812
     5715001813
     5715001817
     5715001818
     5715001819
     5715008369
     5715008138
     5715001821
     5715001822
     5715001823
     5715001824
     5715001825
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 89 of 178 PageID #:
                                    580


     5715001826
     5715001827
     5713008723
     5713008753
     5713008752
     5713008602
     5713008730
     5713008739
     5713008714
     5713008762
     5713008641
     5713685875
     5713685729
     5713685877
     5713685801
     5713425506
     5713425516
     5713685025
     5736584001
     5736584003
     5735740087
     5735396102
     5735574095
     5736030094
     5736152590
     5736152591
     5736152592
     5736152596
     5736152597
     5736152598
     5736152600
     5736152599
     5736152555
     5736152603
     5736157405
     5736152607
     5736152608
     5736152609
     5736152610
     5736152611
     5736152613
     5732126172
     5732276662
     5732276651
     5732276655
     5732276648
     5734307565
     5733838840
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 90 of 178 PageID #:
                                    581


     5734307797
     5732266327
     5732266343
     5732266355
     5742215527
     5742215531
     5742215559
     5742215560
     5742215575
     5742215619
     5742215626
     5742215968
     5742799875
     5742816435
     5742816439
     5743131788
     5743492351
     5743492657
     5743492623
     5743492491
     5745055513
     5745055549
     5745055533
     5745055480
     5745055671
     5745055591
     5745055695
     5745055719
     5743492373
     5743492394
     5743492640
     5752336526
     5753005005
     5753005026
     5753005064
     5752017425
     5754487944
     5756528937
     5757087726
     5753427126
     5757087747
     5752650607
     5752651294
     5753036094
     5753662910
     5753662916
     5753662918
     5753662922
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 91 of 178 PageID #:
                                    582


     5753662923
     5753662925
     5753662927
     5753662930
     5753662935
     5752288448
     5752288569
     5752056079
     5752281694
     5752288567
     5752213130
     5752281490
     5752281594
     5797905625
     5797905627
     5797905631
     5797905638
     5797905639
     5797905645
     5797905655
     5797905662
     5797905664
     5797905665
     5797905668
     5795090537
     5794000529
     5796001164
     5796001168
     5797905825
     5796001160
     5797910550
     5796001171
     5797905666
     5797905625
     5806343102
     5806343104
     5806343121
     5809169024
     5809169035
     5809169034
     5809169035
     5804560461
     5804560462
     5804560463
     5804560467
     5804560468
     5804560469
     5807450264
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 92 of 178 PageID #:
                                    583


     5807450331
     5807450844
     5805666595
     5805092861
     5804560471
     5804560472
     5804560473
     5804560476
     5804560477
     5804560479
     5802327861
     5802327876
     5802327865
     5802327872
     5802589902
     5802589900
     5802589882
     5802589887
     5802589897
     5802589879
     5802589857
     5802327870
     5802327899
     5802329895
     5812058021
     5812058022
     5818074113
     5817058052
     5812005986
     5812006008
     5812058091
     5857148127
     5856338091
     5853105157
     5854217323
     5855986790
     5853580059
     5854443669
     5852066485
     5852135264
     5852135402
     5852135360
     5853848758
     5853848031
     5853848601
     5853821919
     5853848796
     5853804184
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 93 of 178 PageID #:
                                    584


     5853804825
     5853804848
     5866360036
     5862104650
     5866849963
     5867840716
     5866849920
     5867840927
     5863712396
     5863712405
     5863712406
     5872062111
     5872062113
     5872062124
     5872098114
     5872105033
     5872094311
     5872086936
     5872069214
     6012815434
     6012034793
     6018820976
     6016025655
     6016025666
     6016025738
     6016025755
     6016025761
     6016025773
     6012078275
     6012078275
     6016025761
     6016025762
     6016025771
     6016025773
     6016025774
     6016025783
     6012078275
     6012587243
     6012587332
     6013858745
     6013858751
     6013858422
     6013858430
     6013858433
     6026380980
     6023549103
     6027268722
     6027268725
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 94 of 178 PageID #:
                                    585


     6027734356
     6028427206
     6028427206
     6025984877
     6025984886
     6025984887
     6025984888
     6025984889
     6025984890
     6025984893
     6025984894
     6025984895
     6027865839
     6027865822
     6027865824
     6027865825
     6027865817
     6027865827
     6027865833
     6027865821
     6025984896
     6027865826
     6025984897
     6025984898
     6023572161
     6023741611
     6026128659
     6026128664
     6023572153
     6028995581
     6038355948
     6039650120
     6033182213
     6039663195
     6033710096
     6033180554
     6038653571
     6038653586
     6038654117
     6033561526
     6037510129
     6037510134
     6037514069
     6037514070
     6033714286
     6033561502
     6037829269
     6037829271
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 95 of 178 PageID #:
                                    586


     6037829272
     6037829277
     6037829278
     6037829279
     6037829281
     6037829288
     6037829289
     6037829291
     6037829293
     6037829294
     6037829295
     6042276149
     6043592090
     6043592127
     6043592140
     6053017843
     6059397570
     6054967439
     6052067346
     6052527034
     6054677270
     6052527297
     6052527309
     6052777315
     6052025017
     6052025125
     6052025644
     6052027656
     6052028894
     6052028897
     6052045460
     6052046333
     6052063397
     6052063435
     6052064836
     6052064843
     6052500256
     6052507934
     6052507930
     6052500052
     6052507937
     6052507925
     6054997794
     6054997799
     6055628500
     6055628533
     6055628530
     6055628529
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 96 of 178 PageID #:
                                    587


     6055628525
     6055628524
     6055628522
     6055628521
     6055628520
     6055628519
     6055628516
     6055628515
     6055628514
     6055628513
     6055628512
     6055628511
     6055628508
     6055628507
     6055628505
     6055628504
     6055628534
     6055628563
     6055628562
     6055628561
     6055628560
     6055628557
     6055628556
     6055628555
     6055628554
     6055628549
     6055628548
     6055628547
     6055628546
     6055628545
     6055628544
     6055628542
     6055628540
     6055628537
     6055628536
     6055628535
     6055628566
     6055628595
     6055628590
     6055628589
     6055628588
     6055628587
     6055628586
     6055628585
     6055628584
     6055628582
     6055628580
     6055628579
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 97 of 178 PageID #:
                                    588


     6055628577
     6055628574
     6055628573
     6055628572
     6055628571
     6055628570
     6055628569
     6055628567
     6055628597
     6055628629
     6055628627
     6055628625
     6055628624
     6055628623
     6055628621
     6055628620
     6055628617
     6055628616
     6055628615
     6055628613
     6055628612
     6055628611
     6055628610
     6055628609
     6055628606
     6055628605
     6055628602
     6055628600
     6055628630
     6055628668
     6055628666
     6055628665
     6055628662
     6055628661
     6055628659
     6055628658
     6055628656
     6055628652
     6055628649
     6055628646
     6055628645
     6055628644
     6055628643
     6055628642
     6055628641
     6055628639
     6055628636
     6055628635
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 98 of 178 PageID #:
                                    589


     6055628670
     6055628699
     6055628695
     6055628694
     6055628691
     6055628690
     6055628689
     6055628688
     6055628687
     6055628680
     6055628679
     6055628678
     6055628677
     6055628676
     6055628675
     6055628674
     6055628673
     6053018511
     6053018540
     6053018548
     6065479106
     6067442646
     6067442962
     6067442965
     6067442965
     6067442803
     6067442845
     6067442846
     6067442937
     6067442939
     6067442962
     6067442965
     6067442976
     6067449047
     6067449048
     6062140391
     6062140398
     6062140402
     6062140407
     6062140522
     6062140419
     6062140426
     6062140427
     6062140428
     6062140429
     6062140433
     6062028063
     6062027941
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 99 of 178 PageID #:
                                    590


     6062028120
     6062303365
     6062303413
     6062028149
     6062120752
     6062120844
     6076640081
     6072783032
     6073339079
     6074448057
     6074448180
     6072783034
     6073339108
     6074448057
     6073301420
     6074282844
     6072100916
     6072100978
     6072102504
     6072102637
     6072102667
     6072102680
     6072102764
     6072102844
     6072102906
     6072105078
     6072105132
     6072105319
     6072109312
     6072109428
     6072706518
     6072282469
     6072606678
     6072606764
     6072284997
     6072243604
     6072606886
     6072249055
     6085710553
     6085710554
     6086184436
     6086184455
     6086184458
     6086184473
     6086184477
     6086184487
     6086184496
     6086184486
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 100 of 178 PageID #:
                                     591


      6082996626
      6084474941
      6084474963
      6084559541
      6084474767
      6084559390
      6084474988
      6084559784
      6084559466
      6084559520
      6084559213
      6084559334
      6084559932
      6084559994
      6092086544
      6096270517
      6096270934
      6092565409
      6092565410
      6096230118
      6096230158
      6096231091
      6096231095
      6097592789
      6097106253
      6097106254
      6097106255
      6097106256
      6097106257
      6097106258
      6097106259
      6097106262
      6097106263
      6097106264
      6097106265
      6097106266
      6097106267
      6092831916
      6093059252
      6093059328
      6092831778
      6094387305
      6093368664
      6093368657
      6096164698
      6095641993
      6095642390
      6095642414
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 101 of 178 PageID #:
                                     592


      6104566027
      6109913404
      6104987198
      6105560196
      6105560197
      6105560199
      6104000653
      6103457500
      6102980333
      6108850178
      6108850215
      6108850210
      6108850203
      6108850211
      6108850185
      6104926699
      6104631991
      6106382743
      6106382853
      6106382862
      6122481957
      6123613697
      6123613744
      6123613799
      6123613937
      6123614135
      6123614163
      6123614366
      6123614375
      6123614783
      6123615094
      6123615132
      6123615154
      6123615278
      6122610509
      6125096393
      6125096355
      6125096406
      6123242100
      6123151781
      6123613153
      6123613317
      6138012956
      6138013035
      6138013157
      6137033415
      6137036814
      6137033503
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 102 of 178 PageID #:
                                     593


      6137033386
      6137033407
      6137066825
      6137066843
      6137066845
      6137066841
      6137066840
      6138012899
      6138012933
      6138012959
      6145160331
      6145160427
      6145160430
      6145160431
      6143828115
      6143636559
      6143636533
      6143796319
      6143500874
      6143500927
      6143449408
      6157579035
      6157579105
      6157579109
      6157579137
      6157579138
      6157579214
      6157579307
      6154420421
      6154420416
      6152194996
      6152357946
      6153029801
      6155704784
      6162151075
      6162151099
      6162151105
      6162151107
      6162151184
      6162151270
      6162151277
      6162151339
      6165125698
      6167948617
      6162014187
      6162014173
      6162014168
      6162014195
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 103 of 178 PageID #:
                                     594


      6163696987
      6163695415
      6163696949
      6163694842
      6163695595
      6163695610
      6178616287
      6178616293
      6172131356
      6178616344
      6178616344
      6173707011
      6173707125
      6173707126
      6175449509
      6175455394
      6175454016
      6174851842
      6174851933
      6174851818
      6174851904
      6173028266
      6173137685
      6174339552
      6186901274
      6186901344
      6186901350
      6186901358
      6186901360
      6186901498
      6186901513
      6186901495
      6186901511
      6186901513
      6184374150
      6184374151
      6184374155
      6184374156
      6184374157
      6184374159
      6184374160
      6184374161
      6184374162
      6182022242
      6182022296
      6182022310
      6182324465
      6182324351
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 104 of 178 PageID #:
                                     595


      6182324524
      6182324533
      6182022272
      6182262526
      6182262528
      6182262544
      6193830429
      6192590826
      6192681618
      6192681619
      6192681628
      6192735262
      6193170894
      6193171156
      6193171716
      6193201606
      6193201738
      6193453913
      6193630275
      6193636656
      6193637147
      6193148542
      6193148544
      6193148549
      6193148557
      6193148561
      6193148572
      6193148520
      6193402489
      6193402601
      6193402843
      6203996585
      6203996562
      6203996574
      6202024068
      6202024069
      6202024070
      6202024075
      6202024076
      6202024077
      6202024078
      6205434157
      6203020500
      6207311241
      6202024643
      6205688106
      6202665641
      6205260648
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 105 of 178 PageID #:
                                     596


      6203222095
      6202665270
      6203043497
      6207123070
      6203074517
      6203222049
      6202036633
      6205260466
      6204720253
      6208696993
      6207264995
      6205083751
      6205310340
      6206588892
      6204914059
      6205688551
      6203043926
      6203020425
      6203043696
      6203043634
      6205310510
      6207264181
      6202024080
      6202024081
      6202024082
      6202024083
      6209797378
      6209797390
      6202024084
      6202024085
      6202062531
      6202062552
      6202062545
      6202062509
      6204495372
      6202568166
      6204495730
      6202033109
      6202033203
      6202220255
      6235004218
      6234698560
      6234698565
      6234698581
      6263844384
      6266041115
      6266030105
      6263491721
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 106 of 178 PageID #:
                                     597


      6263491722
      6263491723
      6263491724
      6263491725
      6263491726
      6263491727
      6263491728
      6263491730
      6263491731
      6263491732
      6263491733
      6263491734
      6263491735
      6263170620
      6263170657
      6263410914
      6263491765
      6263491764
      6263491846
      6264123648
      6263469809
      6264697989
      6264697990
      6264697991
      6282305505
      6282305506
      6282305507
      6282305508
      6282162811
      6282305509
      6282305510
      6282305511
      6282305513
      6282305514
      6282305515
      6282305516
      6282305517
      6282305518
      6282156760
      6282156820
      6282156455
      6282156737
      6282156955
      6282157012
      6282157026
      6282156828
      6282046092
      6282046177
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 107 of 178 PageID #:
                                     598


      6282046788
      6292012487
      6292012398
      6292012550
      6292133747
      6292133912
      6292133866
      6292133750
      6292132739
      6292132965
      6292133189
      6304911494
      6303817603
      6303817605
      6303817616
      6303817617
      6303941281
      6304057971
      6304056413
      6308278777
      6303488207
      6303488916
      6303488425
      6303488279
      6303488450
      6307032812
      6307032821
      6307032824
      6315469136
      6319649492
      6315469136
      6314508962
      6314508963
      6319350373
      6319350375
      6319350376
      6319350559
      6312108824
      6312108852
      6312108858
      6312011194
      6313033181
      6313033240
      6312848902
      6312953010
      6312953030
      6312953463
      6363235318
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 108 of 178 PageID #:
                                     599


      6362446003
      6363238089
      6363238052
      6362656979
      6362656907
      6362759849
      6362656960
      6363373618
      6362656970
      6362421605
      6362426946
      6362431159
      6393935102
      6393935112
      6393935121
      6393994195
      6393994196
      6393988136
      6393994199
      6393925161
      6402001827
      6402001842
      6402001791
      6404001825
      6404001819
      6402001810
      6404001903
      6404001979
      6403001876
      6403001885
      6403001887
      6418477168
      6418437143
      6418437144
      6415527147
      6419237184
      6413167073
      6413527163
      6419037958
      6413247146
      6417327202
      6415697594
      6413166055
      6413166055
      6418477846
      6413167175
      6416322939
      6416322946
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 109 of 178 PageID #:
                                     600


      6416386809
      6417322295
      6417322296
      6417322297
      6417322950
      6417534860
      6418122834
      6418122840
      6418470109
      6418470074
      6419544216
      6418122898
      6418141379
      6418122871
      6418122866
      6418122874
      6418122885
      6413293349
      6413293319
      6416329050
      6416329003
      6413293318
      6413293323
      6413293327
      6464179570
      6465174389
      6465618004
      6465174053
      6465174392
      6465174418
      6468091147
      6468091149
      6468099125
      6469162041
      6465031335
      6468097178
      6469162053
      6469162063
      6464169345
      6464169511
      6464396560
      6475575519
      6475562249
      6473621309
      6479773394
      6479774025
      6479774150
      6473621532
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 110 of 178 PageID #:
                                     601


      6479773392
      6479774160
      6479774151
      6479774088
      6479774058
      6479774210
      6479774029
      6475562249
      6508894022
      6502499305
      6502501336
      6502501694
      6502504413
      6502504449
      6502621068
      6502631503
      6502651427
      6502674600
      6502684345
      6502684846
      6502685159
      6504472071
      6504472076
      6504472074
      6504472075
      6504058984
      6504058975
      6504058976
      6504058943
      6504058967
      6504844025
      6503095902
      6503095908
      6514093223
      6512401311
      6512401299
      6512401330
      6512401517
      6513143872
      6514198971
      6514324595
      6572178147
      6572178147
      6574446504
      6574446510
      6574446523
      6572038403
      6572346962
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 111 of 178 PageID #:
                                     602


      6572006553
      6572133169
      6572133171
      6572133191
      6572133245
      6572133280
      6572133292
      6572133313
      6572133394
      6572133408
      6572558797
      6572558871
      6572558883
      6572558853
      6572711501
      6572711631
      6572970676
      6572970275
      6572970453
      6572558855
      6572970826
      6572711780
      6572824198
      6572824534
      6572824971
      6572825181
      6603246037
      6603246039
      6602142092
      6602400257
      6609510134
      6602070534
      6602070534
      6603246048
      6602408528
      6602408529
      6603120842
      6602244931
      6602239951
      6602422076
      6602239944
      6602422034
      6602422009
      6602244531
      6602302072
      6602302079
      6617310126
      6612281319
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 112 of 178 PageID #:
                                     603


      6612148964
      6612219264
      6612308492
      6612309067
      6612309747
      6612310895
      6612316058
      6612317553
      6612320150
      6612320198
      6612320324
      6612320330
      6612320406
      6612497585
      6612497570
      6612497588
      6614516848
      6614516832
      6614516829
      6612319867
      6612356178
      6612358606
      6624520434
      6624520680
      6624520713
      6624520885
      6627320515
      6627320522
      6627320761
      6627714055
      6627714058
      6627621678
      6627621678
      6627320672
      6623361281
      6625373005
      6623995037
      6623995038
      6623995039
      6623995040
      6623995042
      6623995043
      6623995044
      6623995999
      6623995047
      6623995048
      6623995050
      6623995051
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 113 of 178 PageID #:
                                     604


      6623995052
      6623995053
      6622358177
      6622225915
      6622225837
      6622916263
      6622916158
      6622916229
      6622916203
      6622916296
      6622358612
      6622915229
      6622915272
      6673089534
      6673089541
      6673089513
      6672063896
      6672063864
      6672269786
      6672012241
      6673077860
      6672269773
      6672269751
      6672269796
      6672910691
      6672910695
      6672910700
      6692330117
      6692001935
      6692003017
      6692003283
      6692004378
      6692071086
      6692071090
      6692074068
      6692092934
      6692092940
      6692092943
      6692092948
      6692092950
      6692014034
      6692013974
      6692013683
      6692029487
      6692029416
      6692029547
      6692029615
      6692014094
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 114 of 178 PageID #:
                                     605


      6692027939
      6692028007
      6787863279
      6787863279
      6787863280
      6788062830
      6786077111
      6786750628
      6786077111
      6786077111
      6786077111
      6784875900
      6787167732
      6787167785
      6787167787
      6803338831
      6803338821
      6803338811
      6803338789
      6803338819
      6802002523
      6802002544
      6802002551
      6812149008
      6812149009
      6812149016
      6812149023
      6812149026
      6814045491
      6812456046
      6812456047
      6812456049
      6812456049
      6812149022
      6812018663
      6812018611
      6812018063
      6812018573
      6812018767
      6812018074
      6812212565
      6812018676
      6812018739
      6812212553
      6812212611
      6812212692
      6822043379
      6822043380
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 115 of 178 PageID #:
                                     606


      6822043385
      6822043401
      6822043403
      6822043405
      6822043406
      6822043413
      6822043411
      6822043412
      6822043416
      6822043417
      6822044742
      6822041183
      6822041939
      6823026215
      6823026231
      6822047810
      6823015731
      6823015910
      6822048033
      6822773153
      6822773277
      7013533051
      7013533058
      7013533153
      7013533171
      7014048965
      7014122712
      7014122836
      7014122948
      7012038071
      7012038086
      7013177024
      7014021101
      7012038095
      7014021101
      7012514626
      7012514742
      7013142282
      7017470771
      7017470778
      7017470779
      7017470780
      7017470786
      7017470788
      7017470791
      7017470793
      7017470796
      7017470798
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 116 of 178 PageID #:
                                     607


      7014010523
      7014010499
      7017198546
      7014026969
      7016958683
      7016958859
      7028258626
      7028258028
      7028258626
      7027818228
      7027818341
      7022136146
      7023234143
      7023234703
      7023236959
      7023236965
      7023238292
      7023420380
      7023420518
      7023421633
      7023421635
      7023421637
      7023421639
      7027103189
      7029359887
      7029359901
      7029359902
      7029359890
      7029359905
      7029359891
      7029359923
      7022132362
      7023236959
      7023575478
      7036596803
      7035448710
      7036340313
      7036340317
      7036340319
      7036340331
      7036340377
      7036340383
      7036340436
      7036340463
      7032153111
      7032238884
      7032238848
      7039369804
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 117 of 178 PageID #:
                                     608


      7039369803
      7039369796
      7035701848
      7035701851
      7035701854
      7042573530
      7049120084
      7049120086
      7049120158
      7049120263
      7048703216
      7047274063
      7047274133
      7047551853
      7047290271
      7042282553
      7042282572
      7042756944
      7042756240
      7042756941
      7047038955
      7047038964
      7047038967
      7052304733
      7052304739
      7052304740
      7052304746
      7052304751
      7052304752
      7052304754
      7052304755
      7052304756
      7052304758
      7052304759
      7052304763
      7053043418
      7053043389
      7053043360
      7053043434
      7054131461
      7053043358
      7052306167
      7054131498
      7066084630
      7066084638
      7066086879
      7064185961
      7062302142
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 118 of 178 PageID #:
                                     609


      7062872226
      7062872638
      7062872766
      7074011137
      7074011743
      7072040419
      7072040493
      7072040494
      7072198781
      7072325036
      7072325604
      7073087053
      7072325683
      7072325689
      7072325697
      7072325702
      7072325832
      7072414688
      7072438172
      7072476768
      7072476844
      7072476837
      7072476793
      7072108836
      7073068832
      7073068802
      7073068837
      7073068817
      7076598740
      7073068847
      7073092865
      7075745651
      7075745652
      7075745687
      7086896108
      7086896108
      7089961593
      7089961595
      7089961599
      7082735839
      7083989582
      7082735846
      7083989527
      7083049027
      7083041973
      7083041982
      7085548893
      7085548935
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 119 of 178 PageID #:
                                     610


      7085548956
      7085548919
      7085548926
      7086274709
      7086274912
      7082948095
      7094005980
      7122548733
      7122548742
      7122548755
      7127947699
      7122488084
      7123087547
      7125457603
      7122157065
      7122012124
      7122012140
      7122012195
      7122014049
      7122206507
      7122206527
      7122206542
      7122206578
      7122206589
      7122206599
      7122019531
      7122019532
      7124811147
      7124811140
      7124811138
      7122019533
      7122019535
      7122082080
      7122082120
      7122012811
      7122082062
      7122142447
      7122142188
      7122082636
      7122082713
      7122082722
      7138429202
      7136091180
      7142300169
      7142945339
      7142526391
      7147331167
      7147331193
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 120 of 178 PageID #:
                                     611


      7149420006
      7144065968
      7144091513
      7144091522
      7144091523
      7144091527
      7144091528
      7144091529
      7144091573
      7144091574
      7144091575
      7144091576
      7144622946
      7144623341
      7145837611
      7145103399
      7145983267
      7144220916
      7142434317
      7145837207
      7145837204
      7148687907
      7148687909
      7148687917
      7152543733
      7152543956
      7152279911
      7152279918
      7152293355
      7152295141
      7152295435
      7152295537
      7167305140
      7167305104
      7167305140
      7167305143
      7167305144
      7167305151
      7167728678
      7167728679
      7167728694
      7167728695
      7167752636
      7167917987
      7167919343
      7162295030
      7167945136
      7167945138
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 121 of 178 PageID #:
                                     612


      7167945183
      7167945186
      7169385622
      7169385623
      7162144261
      7162144314
      7162144527
      7162372980
      7162372997
      7162574771
      7162372974
      7162144321
      7162294087
      7162294661
      7162144224
      7162372038
      7172024323
      7172024362
      7172024439
      7177480499
      7172710411
      7172826199
      7172826249
      7172828873
      7172828945
      7172828991
      7172828977
      7172826085
      7172826257
      7172826261
      7172826979
      7184509493
      7184008071
      7184008022
      7184008060
      7192247945
      7196628348
      7192494983
      7196274010
      7192494984
      7192494985
      7192494986
      7194961027
      7196026155
      7196026163
      7196026183
      7196026190
      7196026214
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 122 of 178 PageID #:
                                     613


      7196026232
      7196026238
      7196026381
      7196026419
      7196026427
      7196026479
      7193988368
      7193988387
      7193988364
      7193988384
      7196026548
      7196026550
      7192458424
      7192152026
      7192458449
      7192238425
      7192208348
      7192238441
      7192152025
      7198209802
      7198209832
      7198209831
      7198209827
      7198209826
      7198209824
      7198209822
      7198209821
      7198209820
      7198209819
      7198209818
      7198209815
      7198209814
      7198209812
      7198209811
      7198209810
      7198209809
      7198209808
      7198209804
      7198209803
      7198209835
      7198209869
      7198209868
      7198209867
      7198209865
      7198209864
      7198209863
      7198209861
      7198209857
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 123 of 178 PageID #:
                                     614


      7198209856
      7198209855
      7198209854
      7198209852
      7198209851
      7198209847
      7198209846
      7198209844
      7198209840
      7198209839
      7198209838
      7198209870
      7198209897
      7198209895
      7198209894
      7198209891
      7198209889
      7198209888
      7198209885
      7198209883
      7198209882
      7198209879
      7198209877
      7198209874
      7198209872
      7198209871
      7192152407
      7192152601
      7192152771
      7206340676
      7203077974
      7203078008
      7203078137
      7203078217
      7203078230
      7203362489
      7203363065
      7206131645
      7206131631
      7203363078
      7206131652
      7203363156
      7203363679
      7203363759
      7203363809
      7206131668
      7206131670
      7203363835
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 124 of 178 PageID #:
                                     615


      7203405053
      7203251443
      7205138123
      7202162299
      7205138137
      7205009139
      7205008421
      7207105492
      7205008206
      7205138993
      7207381856
      7207381870
      7207381874
      7244860281
      7242018608
      7242018577
      7242018902
      7242486559
      7242041975
      7242486746
      7243145964
      7243145815
      7243145785
      7243145967
      7243145066
      7243145275
      7243145278
      7252225315
      7252225348
      7253338998
      7252010784
      7252010785
      7252010792
      7252028447
      7252231356
      7252231728
      7252231742
      7252231830
      7252010406
      7252010459
      7252010473
      7252010449
      7252010497
      7252028167
      7252028181
      7252026994
      7252026996
      7252027014
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 125 of 178 PageID #:
                                     616


      7273463997
      7273011781
      7273011915
      7279980093
      7272612783
      7278008331
      7278008387
      7272631108
      7272950464
      7272951289
      7273397362
      7313892778
      7313899283
      7313899328
      7315181248
      7313892777
      7313899002
      7312077860
      7312209601
      7312077674
      7312209608
      7312077647
      7312078152
      7312209626
      7312618755
      7312618802
      7312618794
      7312079748
      7312532539
      7312618824
      7312710407
      7312583972
      7312583992
      7312618424
      7323694513
      7329267947
      7325767095
      7325767519
      7325046946
      7325046952
      7325046967
      7325046971
      7323079061
      7324052103
      7323079122
      7323131482
      7325203981
      7325203946
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 126 of 178 PageID #:
                                     617


      7325203937
      7326837565
      7326837629
      7326837631
      7342744091
      7344180606
      7344180627
      7344360433
      7343910048
      7343910083
      7348699122
      7343910048
      7343910053
      7343910077
      7343910083
      7343910086
      7343910117
      7343910145
      7342287145
      7342287101
      7344104047
      7344104028
      7344104005
      7343467951
      7342753088
      7343467495
      7343467528
      7372005658
      7372005659
      7372018536
      7372005847
      7372018814
      7372018731
      7372018527
      7372212004
      7372212109
      7372142298
      7372210144
      7372210289
      7372210468
      7402181743
      7402242919
      7402174029
      7402171565
      7402181735
      7402171362
      7402932733
      7402932581
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 127 of 178 PageID #:
                                     618


      7402932635
      7402415190
      7402415705
      7402415714
      7433333765
      7433333794
      7433333883
      7433333946
      7433333747
      7433333550
      7437778901
      7437778598
      7437778604
      7438008831
      7438008866
      7438008816
      7438008842
      7438008834
      7438008854
      7438008787
      7438008844
      7438008855
      7472223299
      7472203002
      7472001416
      7472001557
      7472001645
      7472006469
      7472006532
      7472006737
      7472022087
      7472022573
      7472022598
      7472022668
      7472022676
      7472022940
      7472051766
      7472120803
      7472457104
      7472457132
      7472443809
      7472457125
      7472457107
      7472457066
      7472443920
      7472444153
      7472444605
      7542120243
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 128 of 178 PageID #:
                                     619


      7542120312
      7542120316
      7542121015
      7542121016
      7542121324
      7542121861
      7542121893
      7542271075
      7542271074
      7546665716
      7542032777
      7542032778
      7542182130
      7542182226
      7542182140
      7542182274
      7542182126
      7542182252
      7542182269
      7542182278
      7542285161
      7542196639
      7545290991
      7543994225
      7543994772
      7543994775
      7543994777
      7545290322
      7572043197
      7572043333
      7572043355
      7572043376
      7573469757
      7573472143
      7573472147
      7573472160
      7573472182
      7573472201
      7573472812
      7573472912
      7573472948
      7573496068
      7573504930
      7573506567
      7573507109
      7573309060
      7573309052
      7575204002
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 129 of 178 PageID #:
                                     620


      7572678488
      7575204027
      7575204023
      7575202837
      7575202832
      7575203161
      7575203186
      7605891701
      7604658926
      7604658944
      7604658952
      7606262290
      7602050998
      7606262334
      7606262343
      7606262910
      7607698782
      7607698783
      7607698784
      7607698786
      7607698787
      7607698788
      7602798660
      7602483686
      7602798662
      7602576201
      7602539918
      7602539894
      7602539886
      7603865135
      7603865151
      7603865156
      7622022238
      7622022188
      7622032138
      7622032192
      7622032302
      7622022151
      7622022374
      7622022442
      7633075654
      7633075657
      7633075657
      7633075023
      7633075026
      7633075590
      7633075657
      7634011732
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 130 of 178 PageID #:
                                     621


      7634011737
      7636450127
      7636450165
      7636450200
      7636450209
      7636450225
      7636450232
      7636450238
      7636450240
      7636450248
      7636450259
      7633252782
      7633252818
      7633252845
      7633339485
      7633339478
      7633339496
      7633344553
      7633345996
      7634028048
      7652315799
      7652316029
      7652316448
      7652316851
      7652316963
      7652316975
      7652316984
      7652332682
      7652332724
      7652332776
      7652332805
      7652484159
      7652336630
      7652336645
      7652025286
      7652025302
      7652025235
      7652048749
      7652048809
      7652025245
      7652025308
      7652025287
      7652025322
      7652025355
      7652025986
      7692085379
      7692085394
      7692085419
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 131 of 178 PageID #:
                                     622


      7692085437
      7692085547
      7692308634
      7696100987
      7697173514
      7695243499
      7695243499
      7692000263
      7692000264
      7692077085
      7692077101
      7692077110
      7692077126
      7692077152
      7692077153
      7692077079
      7692068980
      7692068923
      7692068978
      7692353529
      7692068894
      7692069097
      7692354056
      7692354528
      7692069095
      7692276379
      7692276469
      7704151483
      7708090128
      7708090273
      7708090274
      7708090275
      7708090276
      7708090277
      7708090278
      7708090279
      7706290362
      7706290029
      7706290088
      7707377456
      7706379931
      7706379969
      7706379978
      7722220014
      7722665701
      7722025510
      7722026557
      7722026764
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 132 of 178 PageID #:
                                     623


      7722026788
      7722815576
      7722026796
      7722029757
      7722815573
      7722070079
      7722475415
      7722071653
      7722071656
      7722071969
      7722815583
      7722815581
      7722815588
      7722071978
      7722815609
      7722073028
      7722073035
      7722271024
      7722470534
      7722225899
      7722470548
      7722470538
      7729325053
      7729325058
      7722271011
      7729325082
      7722271118
      7729325073
      7729325045
      7727425924
      7722174193
      7722420567
      7722426559
      7722474990
      7725219903
      7736532658
      7739068113
      7734825556
      7739068092
      7739068113
      7739182750
      7735709015
      7739182817
      7739178081
      7739178101
      7739178129
      7742236763
      7742236770
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 133 of 178 PageID #:
                                     624


      7742236781
      7742236781
      7742201972
      7742201945
      7742201925
      7742201978
      7742201977
      7742201942
      7742201971
      7742201963
      7742201952
      7742201979
      7742206110
      7742205671
      7742205706
      7742205840
      7754190126
      7754190133
      7754190219
      7754190331
      7754190339
      7754190401
      7754190611
      7759810009
      7752978604
      7752738905
      7754423991
      7753122147
      7753122234
      7753123945
      7753123953
      7753123960
      7753123962
      7753168065
      7753168088
      7753168344
      7753168492
      7752046173
      7752046186
      7753021479
      7753021468
      7753021481
      7753021416
      7753021464
      7754055772
      7753021461
      7753021382
      7753021466
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 134 of 178 PageID #:
                                     625


      7753723918
      7753020592
      7753122692
      7788005634
      7788005559
      7788005577
      7788005553
      7792161076
      7792161116
      7792161116
      7796668547
      7796668548
      7796668556
      7796668558
      7796668559
      7796669256
      7796668560
      7796668561
      7796668562
      7796668563
      7796668570
      7796668579
      7796668564
      7796668565
      7792091524
      7792091401
      7792091518
      7792091525
      7792422260
      7792422315
      7792422013
      7792359810
      7792212962
      7792232963
      7792232978
      7816139571
      7813094690
      7816910860
      7812176658
      7812914976
      7812914841
      7812176962
      7812435286
      7812688504
      7828207411
      7828207412
      7828207423
      7828207432
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 135 of 178 PageID #:
                                     626


      7828207433
      7828207434
      7828207410
      7828245111
      7828207432
      7828207433
      7828207434
      7852190051
      7853674149
      7853674220
      7853674374
      7853674203
      7853674212
      7852693620
      7852693621
      7852693622
      7852693626
      7852693629
      7852693631
      7852693632
      7852693633
      7859535380
      7857729862
      7858719755
      7855388241
      7853780794
      7853780663
      7855038276
      7853226143
      7853676092
      7853977022
      7857566525
      7855699078
      7856696159
      7852693635
      7852693638
      7852693639
      7852693640
      7854359962
      7854359957
      7854704280
      7852682505
      7852693641
      7852693642
      7852031357
      7852031440
      7852031614
      7852050381
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 136 of 178 PageID #:
                                     627


      7852050376
      7852050541
      7852050595
      7852050406
      7852031399
      7852031546
      7852031548
      7866101872
      7862985795
      7863207118
      7863731283
      7864185137
      7863735196
      7863735483
      7863735484
      7863735610
      7863735620
      7863735692
      7864185353
      7863735730
      7864185240
      7864185428
      7864185173
      7864185272
      7863735736
      7863735835
      7864180425
      7864184347
      7866867618
      7866867604
      7866867482
      7866868064
      7866868597
      7866868602
      7868087210
      7875237734
      8012105289
      8012107392
      8017047859
      8016927764
      8017428697
      8017428815
      8016399413
      8016399427
      8016399482
      8016399513
      8016399716
      8016399742
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 137 of 178 PageID #:
                                     628


      8016399748
      8012179635
      8012179689
      8012179603
      8016399783
      8012179652
      8012179622
      8016399788
      8016399802
      8016399803
      8016399816
      8016147616
      8012049891
      8016147815
      8019017926
      8019058973
      8019058984
      8019058962
      8019058950
      8016934856
      8016934857
      8019058807
      8025052275
      8025052279
      8025052307
      8025052324
      8023165391
      8023165394
      8025265026
      8025265026
      8025052358
      8024487768
      8023165009
      8023165391
      8023165394
      8022311363
      8022554544
      8023214032
      8023214043
      8023214783
      8023214828
      8023215738
      8023218612
      8023218614
      8023218615
      8023218626
      8023218627
      8022477283
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 138 of 178 PageID #:
                                     629


      8022477813
      8025001077
      8026717088
      8026717097
      8022477253
      8026717092
      8026258085
      8026369111
      8023920094
      8024490078
      8024490082
      8036260427
      8036260658
      8033364395
      8033950192
      8033950196
      8033950197
      8033950197
      8033950192
      8032813690
      8032813575
      8032813691
      8032813692
      8032813693
      8032813694
      8033067338
      8033068381
      8033074219
      8033074872
      8033074904
      8033390286
      8033390768
      8033392539
      8033392737
      8033393085
      8033683457
      8033683522
      8033685637
      8032814105
      8034084794
      8034084807
      8035748305
      8035748339
      8035748294
      8035609953
      8035609956
      8035609997
      8043138775
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 139 of 178 PageID #:
                                     630


      8046693562
      8046386293
      8046386314
      8049931342
      8049931368
      8049931370
      8043928246
      8043928247
      8043928248
      8043928253
      8043928254
      8043928255
      8043928845
      8043958008
      8045334454
      8043928515
      8045310830
      8044689065
      8043928257
      8043928258
      8043928259
      8043928260
      8043928261
      8043928263
      8043159751
      8043159703
      8042938986
      8042938982
      8043159709
      8042950828
      8045065010
      8044928552
      8045065022
      8045062985
      8045065061
      8044928926
      8044928961
      8045062278
      8052210158
      8052442214
      8053421960
      8053421961
      8053421962
      8053421964
      8053421965
      8053421966
      8053421967
      8058534853
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 140 of 178 PageID #:
                                     631


      8059247546
      8055064820
      8055525434
      8058535063
      8053421970
      8053421972
      8053421973
      8053421974
      8053421975
      8053421976
      8052571906
      8052571904
      8052571865
      8052571870
      8052571908
      8052571894
      8053569903
      8053569857
      8053569860
      8053293805
      8053293806
      8053293812
      8063008964
      8065002466
      8065002499
      8065002589
      8065002826
      8065002834
      8068536497
      8063106692
      8063106850
      8063106793
      8063106836
      8063106718
      8063106720
      8063106755
      8062300082
      8062300069
      8062300071
      8062300057
      8062300096
      8062300046
      8063023624
      8063023699
      8062300326
      8062300877
      8063023164
      8077007677
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 141 of 178 PageID #:
                                     632


      8077007681
      8077007694
      8077007702
      8077007703
      8077007722
      8077007728
      8077009048
      8077009054
      8077009061
      8077902073
      8077902101
      8077007641
      8077007657
      8077007668
      8087973154
      8086640183
      8086640190
      8086640192
      8086640206
      8086640208
      8086640217
      8086644726
      8087252573
      8084005911
      8084005913
      8084005944
      8084006019
      8084278343
      8086987806
      8087934576
      8084685006
      8086987878
      8083761678
      8087934546
      8084278955
      8084278958
      8084279120
      8105806035
      8105806101
      8105806107
      8103686022
      8103686026
      8102132264
      8102132263
      8102120942
      8102120972
      8102120959
      8102120955
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 142 of 178 PageID #:
                                     633


      8102169438
      8102120951
      8102169429
      8102559969
      8102559982
      8102026921
      8102128905
      8102128912
      8124184622
      8124184769
      8125655134
      8125655135
      8122005812
      8122130011
      8122130085
      8122130941
      8122132284
      8122132640
      8122137262
      8122137454
      8122137596
      8122137928
      8122139051
      8122139147
      8122139238
      8122212378
      8122966296
      8123044625
      8123044613
      8123044441
      8123044637
      8123044495
      8123044609
      8122966372
      8122966523
      8123044034
      8137378242
      8137378014
      8137378549
      8133302171
      8134731473
      8133310358
      8139404249
      8139404246
      8139404221
      8139404257
      8139404207
      8133365857
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 143 of 178 PageID #:
                                     634


      8133452064
      8133584520
      8132787009
      8145650346
      8142712801
      8142712490
      8142282296
      8142282337
      8142282283
      8142282145
      8142282359
      8143246247
      8143246140
      8143246211
      8142282285
      8142282744
      8142282755
      8157362156
      8153173320
      8153173324
      8153173328
      8153173335
      8153173380
      8153173381
      8153173383
      8153173391
      8153173395
      8153173396
      8153173412
      8152421747
      8153173405
      8153173398
      8153173400
      8153173403
      8152428291
      8152833534
      8152833488
      8152428814
      8152428847
      8152428852
      8166221094
      8168756399
      8168756496
      8168756508
      8168756864
      8168756917
      8162080283
      8162966104
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 144 of 178 PageID #:
                                     635


      8162970696
      8168278158
      8163769997
      8165788458
      8166536662
      8163192375
      8163192809
      8173695573
      8173695619
      8174056257
      8174056275
      8174056307
      8174056309
      8174056670
      8174056672
      8172524678
      8172524679
      8174762333
      8174846918
      8175278073
      8176182768
      8176184303
      8172077144
      8172077183
      8172077148
      8176979165
      8176979167
      8176979157
      8176979152
      8176979185
      8176979178
      8177749979
      8177749987
      8178578872
      8182961163
      8182961169
      8182961208
      8182082525
      8186976405
      8186976504
      8186976522
      8186976842
      8186978046
      8186978157
      8186978209
      8186978252
      8186978287
      8186978535
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 145 of 178 PageID #:
                                     636


      8186978563
      8184594369
      8186978608
      8186978618
      8182966998
      8182966949
      8186397915
      8186397920
      8186397927
      8186397956
      8193003398
      8193003365
      8193003404
      8193003399
      8193000328
      8193000330
      8193000350
      8203001847
      8204001747
      8204001917
      8203001824
      8286193068
      8285448092
      8285448095
      8285448101
      8285448101
      8285448092
      8285448095
      8285448101
      8285448104
      8283726907
      8283726908
      8283726911
      8283726915
      8283726917
      8283726918
      8283726920
      8283726928
      8284186777
      8284186792
      8284186798
      8284186802
      8284186804
      8283721873
      8283721848
      8283721902
      8283721899
      8282951328
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 146 of 178 PageID #:
                                     637


      8284819818
      8284819863
      8284819847
      8282223981
      8282227236
      8282227784
      8302569089
      8302569091
      8303919503
      8303919505
      8303919521
      8303919528
      8303919533
      8304206102
      8304206122
      8304206219
      8304206216
      8304206132
      8304206240
      8304206144
      8304206205
      8304206209
      8302183266
      8302183276
      8302183258
      8302183275
      8302183282
      8302183261
      8302183241
      8302183263
      8302191356
      8302392992
      8302392944
      8302392832
      8302184430
      8302184927
      8302191801
      8315081148
      8315081368
      8315081372
      8315081377
      8315084413
      8312641932
      8312737319
      8312737320
      8312737321
      8312737322
      8312737323
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 147 of 178 PageID #:
                                     638


      8312737324
      8312737325
      8313223609
      8312737485
      8319998750
      8315259452
      8314531620
      8312737328
      8312737329
      8312737330
      8312737331
      8312737333
      8312737334
      8312284402
      8312284411
      8312284395
      8312572340
      8312572502
      8312284006
      8312571149
      8312571214
      8312571801
      8324628765
      8328722937
      8328722939
      8328722956
      8328951847
      8328951849
      8328951850
      8328951865
      8328951868
      8329533867
      8329534136
      8328951869
      8328951894
      8329534084
      8328951881
      8328951891
      8329534077
      8322617888
      8323070205
      8329530768
      8329530796
      8329530798
      8329530864
      8324903121
      8324903644
      8324903658
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 148 of 178 PageID #:
                                     639


      8324903715
      8382011377
      8382011311
      8382011404
      8382011398
      8382011312
      8382012078
      8382012098
      8382012054
      8382012099
      8382012055
      8382011526
      8382011570
      8382011714
      8382019865
      8382011782
      8438720944
      8432820300
      8432822962
      8432822963
      8432827627
      8436367485
      8434898794
      8434813016
      8434813019
      8434813033
      8432826331
      8432827806
      8434813018
      8434813033
      8434813035
      8434813068
      8434813076
      8439667981
      8439667982
      8439667983
      8439667984
      8439667985
      8439667986
      8439667987
      8439776895
      8439667988
      8439667990
      8439667991
      8439667992
      8439667993
      8439667994
      8432686902
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 149 of 178 PageID #:
                                     640


      8433106398
      8434934848
      8434934864
      8432686805
      8434934640
      8434934642
      8434934649
      8453635230
      8453635239
      8452750415
      8453021650
      8453021659
      8453021667
      8453647570
      8455248499
      8455248500
      8455248501
      8455248506
      8455248507
      8455248508
      8458244722
      8456108448
      8456044961
      8455248822
      8457566703
      8458890297
      8455248510
      8455248512
      8455248513
      8455248514
      8455248515
      8455248516
      8452412580
      8452610660
      8452412581
      8452610155
      8452851143
      8452619801
      8452619795
      8452619785
      8452619814
      8452610703
      8452091946
      8452091948
      8452619895
      8475823205
      8472589289
      8473159056
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 150 of 178 PageID #:
                                     641


      8476494661
      8477879210
      8477879212
      8477879493
      8474430379
      8474430564
      8479799708
      8472309513
      8472502204
      8482171486
      8482171488
      8482171489
      8482171490
      8484684613
      8482320498
      8482320501
      8482320515
      8482320516
      8482320521
      8482320525
      8482320977
      8482428944
      8482080352
      8482333689
      8482428783
      8482428788
      8504093305
      8506333869
      8503998079
      8503998080
      8503998081
      8503998086
      8503998087
      8503998088
      8503998757
      8504800684
      8506049704
      8509043257
      8508201108
      8509401939
      8506358979
      8507871124
      8505209459
      8503998758
      8509043065
      8509401686
      8503998089
      8503998090
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 151 of 178 PageID #:
                                     642


      8503998092
      8503998114
      8503998093
      8503998103
      8503998123
      8503998102
      8503998097
      8503998094
      8503998096
      8503606920
      8503606901
      8507354037
      8507354274
      8507354005
      8507793477
      8507881119
      8507617230
      8504463670
      8504463678
      8504463710
      8504463800
      8545291164
      8545291170
      8545291175
      8545291178
      8545291189
      8545291203
      8545291205
      8545291209
      8545291242
      8545291253
      8545291260
      8545291266
      8545291267
      8545291269
      8542273072
      8542273113
      8542273120
      8542273067
      8542273655
      8542273640
      8542273678
      8542273663
      8542273662
      8542273659
      8542273673
      8545290899
      8548541912
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 152 of 178 PageID #:
                                     643


      8548541986
      8558540955
      8562091738
      8562148361
      8562148550
      8562500411
      8562500420
      8562500537
      8562500479
      8562500622
      8562452677
      8562500501
      8562500485
      8562500541
      8562500073
      8562500640
      8562500648
      8572087375
      8572087642
      8579993658
      8579993703
      8579993705
      8579993715
      8572565617
      8572735923
      8572735977
      8572881889
      8573144339
      8573144316
      8573144270
      8573144572
      8572707849
      8572902695
      8572560266
      8589252063
      8582069943
      8582153159
      8582155166
      8582155437
      8582156496
      8582156634
      8582162827
      8582180369
      8582180805
      8582394724
      8582405497
      8582409234
      8582409306
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 153 of 178 PageID #:
                                     644


      8582523390
      8582516694
      8582039878
      8582516687
      8582516698
      8582516696
      8582516684
      8582832251
      8582832285
      8582832160
      8582832176
      8582832200
      8582832326
      8582844346
      8583840447
      8595590183
      8593172438
      8595688171
      8595688197
      8594231656
      8594950010
      8594231707
      8594950211
      8594950234
      8594231552
      8594950247
      8594841525
      8594841664
      8594846214
      8607760148
      8607760112
      8607760141
      8607760148
      8604708131
      8604708154
      8602153740
      8602153859
      8602153869
      8602154827
      8602154888
      8602222157
      8602940742
      8603339653
      8602229909
      8602658336
      8602695802
      8602887532
      8602887555
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 154 of 178 PageID #:
                                     645


      8603339862
      8603378515
      8603398758
      8603398525
      8603339848
      8603339891
      8603398639
      8603339832
      8602920483
      8602953598
      8602487846
      8602487839
      8602001137
      8602487837
      8602487853
      8602001128
      8602487791
      8602487856
      8602079236
      8604318068
      8602002782
      8604318060
      8604318004
      8604317684
      8604317746
      8604317808
      8623332149
      8627032579
      8622632672
      8622637534
      8622637525
      8622781913
      8622781831
      8622637620
      8622637689
      8622781824
      8633530402
      8633530402
      8633530711
      8633530862
      8632853871
      8632591932
      8632853860
      8632137107
      8632853885
      8638250234
      8632389981
      8632627600
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 155 of 178 PageID #:
                                     646


      8632678086
      8638046245
      8646260631
      8647218012
      8647218020
      8647218029
      8647218030
      8647218037
      8647218040
      8647218041
      8647218041
      8644163805
      8644533760
      8644533770
      8643623536
      8644281777
      8644993084
      8644993171
      8644993137
      8644992996
      8644993002
      8644993260
      8652592236
      8652592241
      8652592248
      8652592257
      8652592272
      8652697558
      8654440576
      8652697616
      8652697644
      8652051653
      8652058854
      8652058868
      8652904102
      8652904558
      8652904571
      8652904599
      8672923625
      8672923626
      8672923653
      8672923663
      8702300010
      8702300046
      8702300092
      8702300101
      8705814066
      8705814069
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 156 of 178 PageID #:
                                     647


      8705814073
      8705814074
      8705814077
      8705815057
      8707389156
      8706634157
      8703457827
      8704510700
      8704741055
      8704741066
      8704741064
      8704741073
      8704741034
      8704741049
      8704741070
      8704741030
      8704741108
      8704741092
      8704741056
      8704741051
      8704741031
      8704741047
      8703451145
      8703451084
      8703451096
      8706175976
      8706175644
      8706176016
      8706176113
      8706175936
      8706176078
      8702012709
      8706007307
      8706176139
      8702244157
      8702244189
      8704692268
      8727139050
      8722564714
      8722564715
      8722564717
      8722564719
      8722564726
      8722564729
      8722564732
      8722564746
      8722564752
      8722564756
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 157 of 178 PageID #:
                                     648


      8722564757
      8727601239
      8727601395
      8727601381
      8722564763
      8722564781
      8722192756
      8722192780
      8722192802
      8724697627
      8722667342
      8722667047
      8722667479
      8722667219
      8722016669
      8722044508
      8735011005
      8733001456
      8733001382
      8733714445
      8733001429
      8733001377
      8782061328
      8782061356
      8782061359
      8782061407
      8782061410
      8782061422
      8782061442
      8782061443
      8782061452
      8782061453
      8782061460
      8782061475
      8782060341
      8782060315
      8782060351
      8782160786
      8782160774
      8782060247
      8782160798
      8782058830
      8782058884
      8782058894
      9012030319
      9012030324
      9012030425
      9012030679
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 158 of 178 PageID #:
                                     649


      9019794660
      9019794661
      9019794662
      9019794663
      9019794664
      9019794665
      9019794666
      9019794669
      9019794671
      9019794672
      9019794673
      9019794674
      9019794675
      9019794677
      9012037796
      9012037738
      9014374486
      9012506736
      9012506870
      9022013003
      9034227102
      9038477454
      9038477455
      9038477456
      9038477457
      9038477458
      9038477459
      9038477460
      9038477461
      9038477463
      9038477465
      9032658237
      9032512069
      9032701238
      9032701232
      9038477466
      9032701255
      9038477467
      9038477468
      9038477469
      9032012436
      9032012421
      9034003356
      9034002912
      9034003160
      9034002980
      9034003142
      9034002185
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 159 of 178 PageID #:
                                     650


      9034003460
      9034003501
      9045418044
      9045418051
      9045418054
      9045418074
      9045418091
      9046859079
      9046859184
      9045075818
      9042672568
      9042672569
      9042672570
      9042672571
      9044744603
      9042672573
      9042672574
      9044744717
      9042672575
      9042672577
      9042672578
      9042672579
      9045525984
      9042672581
      9044744852
      9044744151
      9046003781
      9044744886
      9045525975
      9042672582
      9042672583
      9043414107
      9042046188
      9043376871
      9043261568
      9042046720
      9043414132
      9044671766
      9043414909
      9045305010
      9043418909
      9043418912
      9043418927
      9045872967
      9064775227
      9064775295
      9069144543
      9069346198
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 160 of 178 PageID #:
                                     651


      9069346211
      9069346257
      9069346300
      9069346312
      9069346784
      9064514711
      9066291506
      9062124050
      9064286059
      9064286350
      9064514711
      9062054689
      9062054837
      9062054971
      9072751222
      9072751226
      9083681037
      9083684732
      9084241058
      9084241074
      9083081196
      9083369813
      9082661521
      9085302605
      9085302542
      9085303373
      9085303379
      9085303519
      9092702471
      9092702471
      9095391898
      9092450873
      9092450874
      9092450876
      9092527204
      9092527207
      9093181684
      9093181593
      9092527210
      9092527215
      9092527221
      9092544776
      9092544834
      9092544877
      9092570533
      9092702612
      9092458062
      9092226263
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 161 of 178 PageID #:
                                     652


      9093084289
      9093044842
      9093081493
      9093236817
      9093236757
      9093236767
      9093236517
      9093236806
      9093237849
      9093237934
      9093237996
      9102257503
      9102494695
      9106791834
      9106791869
      9106791884
      9106791931
      9106791932
      9108276589
      9102482164
      9106791931
      9103724008
      9103724088
      9103725514
      9103725334
      9103725034
      9103725037
      9103725049
      9123416940
      9123499993
      9127120017
      9127120029
      9127120197
      9127120303
      9127120413
      9127120415
      9127120437
      9127120652
      9127120653
      9127120653
      9122747901
      9124544186
      9124544191
      9124544192
      9124544193
      9122052952
      9122052955
      9122052970
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 162 of 178 PageID #:
                                     653


      9134165087
      9134165089
      9134165113
      9134165114
      9133641094
      9133641126
      9133641135
      9133641216
      9133641138
      9133641155
      9133641198
      9133641211
      9133641213
      9133641216
      9133641247
      9133641248
      9133641254
      9134900892
      9132707634
      9132867867
      9132867863
      9135658845
      9135658890
      9135658867
      9135658843
      9132890761
      9133362148
      9133460868
      9143737039
      9143737039
      9142003170
      9142003205
      9142003225
      9142147758
      9142149672
      9142157814
      9142220207
      9142282114
      9142282742
      9142282897
      9142285975
      9142365159
      9142000193
      9142000202
      9142000166
      9142000173
      9144406170
      9144406722
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 163 of 178 PageID #:
                                     654


      9142401657
      9142401696
      9142285478
      9143316932
      9152430244
      9152130790
      9152131834
      9152131936
      9152132504
      9152132824
      9152291123
      9152292915
      9153209007
      9152296798
      9152436545
      9158008660
      9152450420
      9152470369
      9152470378
      9152470395
      9159951609
      9159951620
      9159951624
      9159951380
      9159951625
      9156719951
      9156719924
      9156719945
      9156719912
      9153335968
      9156719935
      9152574539
      9152576603
      9152578817
      9162351227
      9162261609
      9162383981
      9162383997
      9162451893
      9162457360
      9162457789
      9162459523
      9162466664
      9162466714
      9162466885
      9163783665
      9163783924
      9163783614
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 164 of 178 PageID #:
                                     655


      9169260316
      9162538975
      9162538980
      9162538986
      9172849339
      9172849306
      9172849325
      9179975333
      9179975334
      9179975335
      9179975341
      9179975342
      9179975343
      9179975892
      9179975445
      9179975345
      9179975346
      9179975347
      9179975348
      9179975349
      9179970081
      9179970207
      9179970052
      9179970130
      9179207629
      9177653744
      9177684336
      9173411036
      9189980753
      9182911014
      9182911024
      9182911293
      9182911308
      9182911316
      9182911327
      9188405259
      9188405260
      9188405262
      9188405266
      9188405269
      9188405778
      9188405780
      9188405783
      9188405784
      9188405785
      9188405786
      9188405787
      9188405790
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 165 of 178 PageID #:
                                     656


      9182333155
      9182056849
      9182330356
      9182330493
      9182333129
      9186767005
      9182335847
      9182335857
      9182335863
      9193550048
      9196579095
      9193137331
      9196590329
      9199133167
      9199134853
      9199134857
      9192764262
      9192764242
      9192764226
      9192764290
      9192764287
      9192764211
      9192054843
      9192054935
      9193648193
      9205476217
      9205949969
      9205949970
      9205949971
      9205949976
      9205949977
      9205949978
      9205949979
      9205988026
      9205988178
      9205949980
      9205949981
      9205949866
      9205949988
      9205988000
      9205949998
      9205949983
      9205949993
      9205949991
      9205949984
      9205949982
      9205949986
      9205949989
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 166 of 178 PageID #:
                                     657


      9205949990
      9205949994
      9202457566
      9202458932
      9202457549
      9202457605
      9202457529
      9203833714
      9203833948
      9203878219
      9203878012
      9203878006
      9203878847
      9203878884
      9203878893
      9259931224
      9254201424
      9255364809
      9255364810
      9255364811
      9255364812
      9255364813
      9255364814
      9256655379
      9255364818
      9255364819
      9255364820
      9255364821
      9255364822
      9253061821
      9252676714
      9253061841
      9252676770
      9253161331
      9253876129
      9253876849
      9252689587
      9252694881
      9282338592
      9284820083
      9284820084
      9282163578
      9282164242
      9282164392
      9282164534
      9282756762
      9282756881
      9282756887
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 167 of 178 PageID #:
                                     658


      9282360693
      9282758149
      9282758682
      9282880537
      9282880710
      9282360816
      9282274671
      9282880826
      9282360697
      9282360694
      9282360809
      9282983231
      9282983276
      9282209326
      9282209320
      9282209332
      9282274943
      9282209278
      9282274989
      9282188443
      9282188735
      9282188769
      9292371486
      9292371486
      9292094006
      9292094007
      9292094011
      9292094012
      9292094013
      9292094015
      9292094016
      9292094017
      9292094018
      9292094019
      9292094020
      9292027802
      9292060106
      9292033869
      9292033762
      9292033721
      9292016597
      9292031945
      9292031965
      9292032122
      9292032152
      9294166790
      9293465832
      9302002308
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 168 of 178 PageID #:
                                     659


      9302002347
      9302002303
      9302002345
      9302002195
      9302002703
      9302002648
      9302002716
      9302002748
      9302002432
      9302002499
      9302002552
      9315725205
      9315725210
      9315725215
      9315725221
      9318108025
      9318108027
      9315725212
      9312402845
      9312297989
      9312402854
      9312402856
      9312297965
      9312402835
      9312402839
      9312297979
      9312959889
      9312959103
      9312722989
      9312959585
      9312959679
      9342238388
      9342238389
      9342238390
      9342238391
      9342238392
      9342238393
      9342238394
      9342238396
      9342238397
      9342238398
      9342238399
      9342238401
      9342238402
      9347773295
      9344701034
      9347773616
      9344002034
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 169 of 178 PageID #:
                                     660


      9344002037
      9344002038
      9362417869
      9362417808
      9362417915
      9362417899
      9362417804
      9363058267
      9363057899
      9362510931
      9363058249
      9362156575
      9362156576
      9362156578
      9374908858
      9375506334
      9375506338
      9375517137
      9375517149
      9375517150
      9375517849
      9375573332
      9375632262
      9375632267
      9375632276
      9375632278
      9372301177
      9372301738
      9372301874
      9372301776
      9372301644
      9372301467
      9372301326
      9372302394
      9372302516
      9387775791
      9387775793
      9387775779
      9387775811
      9382228808
      9382228909
      9382383200
      9404416112
      9404416115
      9403107921
      9402677201
      9402677191
      9402677317
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 170 of 178 PageID #:
                                     661


      9402677328
      9402677351
      9402832410
      9402832213
      9402832093
      9402832248
      9402677296
      9402677703
      9402677734
      9412512539
      9418459512
      9412132341
      9412173340
      9412201250
      9412201284
      9412201314
      9412201318
      9412132310
      9412295096
      9412201161
      9412295973
      9412295960
      9417699535
      9417699572
      9412147325
      9412147331
      9412295975
      9415843647
      9415843657
      9416986852
      9472012542
      9472012520
      9472012596
      9472012476
      9472002565
      9472002899
      9472002566
      9472012384
      9472002409
      9472095421
      9472095404
      9472095090
      9472095448
      9472002525
      9472003002
      9472003081
      9472095287
      9492021247
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 171 of 178 PageID #:
                                     662


      9492021249
      9492021284
      9492021284
      9492387481
      9492031349
      9492266752
      9492366985
      9492451317
      9492451374
      9492452418
      9492648967
      9495419559
      9492649094
      9492649201
      9492649613
      9492649672
      9492649723
      9492649875
      9492396388
      9492396371
      9496678746
      9495580911
      9496678744
      9496678741
      9496678755
      9495166840
      9495166901
      9495166968
      9495166976
      9517074312
      9514062428
      9514062429
      9513562763
      9514062430
      9514062431
      9513099944
      9514062432
      9514062434
      9514062435
      9514062436
      9514062437
      9514062438
      9514062439
      9513501670
      9513099970
      9513099992
      9514016723
      9514016861
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 172 of 178 PageID #:
                                     663


      9514142367
      9514142388
      9514142476
      9524914728
      9523145168
      9522060157
      9522060158
      9522060159
      9522060163
      9522060164
      9522060165
      9522060166
      9522060168
      9522060169
      9522060170
      9522060171
      9522060172
      9522064204
      9522064214
      9522064202
      9522064203
      9522067830
      9526666842
      9526666896
      9545076314
      9543880891
      9548385849
      9542892936
      9542894059
      9542894223
      9563700347
      9563700350
      9563700353
      9563700355
      9563700362
      9563700363
      9563700364
      9563700365
      9563700369
      9563700371
      9563700393
      9563700372
      9563700401
      9563700384
      9563700375
      9563700379
      9563700380
      9563700389
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 173 of 178 PageID #:
                                     664


      9562755621
      9562755623
      9562755602
      9562755605
      9562755615
      9562755611
      9562755618
      9564680887
      9564680939
      9562759653
      9562614545
      9562775998
      9593359043
      9593359044
      9593359045
      9593359049
      9593359050
      9593359051
      9593359052
      9593359053
      9593359054
      9593359055
      9593359056
      9593359058
      9593359067
      9593359071
      9593359059
      9593359060
      9592300126
      9592300123
      9592300134
      9592300140
      9592458805
      9592458773
      9592458817
      9592300125
      9592301572
      9592022404
      9706448275
      9706448126
      9706448275
      9706448298
      9706448330
      9706448332
      9702303364
      9702510079
      9702510106
      9702510493
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 174 of 178 PageID #:
                                     665


      9702510756
      9702791061
      9702870902
      9702791256
      9703160624
      9703163518
      9703164803
      9703999743
      9702892959
      9702892138
      9702892109
      9702892079
      9702969344
      9704095537
      9704095538
      9703182644
      9703182577
      9703182567
      9702336857
      9703182717
      9705362775
      9705362721
      9702336915
      9702839824
      9702839844
      9712560785
      9712563077
      9712202667
      9712202983
      9712205338
      9712256550
      9712256593
      9712256656
      9712256683
      9712029657
      9713084892
      9713084798
      9712066496
      9712298241
      9712298252
      9712298262
      9712063604
      9712063633
      9713702870
      9713702909
      9713702928
      9713702913
      9713702868
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 175 of 178 PageID #:
                                     666


      9712209614
      9712209618
      9712209619
      9722363915
      9722363916
      9722363917
      9722363927
      9722363938
      9722363943
      9722363950
      9722363953
      9722363958
      9722363954
      9722363964
      9722363970
      9722363957
      9722363960
      9722363962
      9723478227
      9724272067
      9729475980
      9723325376
      9724273194
      9737804492
      9736589561
      9736589562
      9736589575
      9733079583
      9733138581
      9733138395
      9732959351
      9733138648
      9733138629
      9738458193
      9739221989
      9739223015
      9785224080
      9785224119
      9782342133
      9782279472
      9782342020
      9782279704
      9784032610
      9784032760
      9784032213
      9784032934
      9784032759
      9783213073
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 176 of 178 PageID #:
                                     667


      9783869027
      9784036921
      9793258035
      9792706580
      9798143897
      9798143898
      9798143899
      9798143903
      9798143904
      9798143906
      9799775449
      9799770621
      9798143908
      9798143909
      9798143910
      9798144018
      9798143911
      9798143912
      9798143913
      9792273992
      9792273993
      9792273955
      9792014497
      9792273976
      9794260658
      9794260659
      9794260710
      9792273937
      9794260706
      9792435844
      9792435908
      9792435913
      9802225090
      9802225091
      9802225094
      9802928109
      9802172070
      9802612567
      9802612717
      9802612089
      9802612856
      9802612758
      9802612508
      9802686099
      9802686104
      9842550182
      9842550183
      9842550221
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 177 of 178 PageID #:
                                     668


      9842550401
      9842550582
      9842550588
      9843298082
      9845385159
      9842057854
      9842171517
      9842071427
      9842057730
      9842057746
      9842176643
      9842176548
      9842176450
      9842057850
      9842176140
      9842176167
      9856851649
      9856851678
      9856851703
      9856851718
      9856851757
      9856851768
      9856851698
      9856851705
      9856851758
      9856851760
      9856851766
      9856851768
      9852289950
      9852360366
      9852289902
      9852391585
      9852391613
      9852504843
      9852513274
      9852502890
      9852513232
      9852513189
      9852504755
      9852504772
      9852504941
      9895736010
      9893159004
      9898898063
      9898898064
      9898898065
      9892143552
      9892143856
Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 178 of 178 PageID #:
                                     669


      9892143900
      9892440489
      9892440966
      9892829304
      9892823390
      9893341843
      9893341844
      9893341847
      9893341848
      9893341850
      9893341857
      9892008340
      9892008349
      9892038751
      9892008183
      9892038788
      9892038729
      9892008140
      9892038743
      9892038848
      9892038773
      9892038728
      9892008193
      9892008171
      9892038484
      9892038537
      9892038572
